Fill in this information to identify the case:

            Ryan's Electrical Services, LLC
Debtor Name __________________________________________________________________


                                        Northern District
United States Bankruptcy Court for the: _______  Districtofof________
                                                              Iowa

                                                                                                                        Check if this is an
Case number: 20-00411
             _________________________
                                                                                                                        amended filing




Official Form 425C

Monthly Operating Report for Small Business Under Chapter 11                                                                            12/17

Month:                 May
                      ___________                                                               Date report filed:    06/10/2020
                                                                                                                      ___________
                                                                                                                      MM / DD / YYYY

                  Electrical Contractor
Line of business: ________________________                                                      NAISC code:           ___________

In accordance with title 28, section 1746, of the United States Code, I declare under penalty of perjury
that I have examined the following small business monthly operating report and the accompanying
attachments and, to the best of my knowledge, these documents are true, correct, and complete.

Responsible party:                           Ryan's Electrical Services LLC
                                             ____________________________________________

Original signature of responsible party      ____________________________________________

Printed name of responsible party            Ryan Etten
                                             ____________________________________________


              1. Questionnaire
    Answer all questions on behalf of the debtor for the period covered by this report, unless otherwise indicated.
                                                                                                                           Yes     No         N/A
          If you answer No to any of the questions in lines 1-9, attach an explanation and label it Exhibit A.

    1.   Did the business operate during the entire reporting period?
    2.   Do you plan to continue to operate the business next month?

    3.   Have you paid all of your bills on time?

    4.   Did you pay your employees on time?

    5.   Have you deposited all the receipts for your business into debtor in possession (DIP) accounts?
    6.   Have you timely filed your tax returns and paid all of your taxes?

    7.   Have you timely filed all other required government filings?

    8.   Are you current on your quarterly fee payments to the U.S. Trustee or Bankruptcy Administrator?

    9.   Have you timely paid all of your insurance premiums?

          If you answer Yes to any of the questions in lines 10-18, attach an explanation and label it Exhibit B.
    10. Do you have any bank accounts open other than the DIP accounts?

    11. Have you sold any assets other than inventory?

    12. Have you sold or transferred any assets or provided services to anyone related to the DIP in any way?

    13. Did any insurance company cancel your policy?

    14. Did you have any unusual or significant unanticipated expenses?

    15. Have you borrowed money from anyone or has anyone made any payments on your behalf?

    16. Has anyone made an investment in your business?

Official Form 425C                           Monthly Operating Report for Small Business Under Chapter 11                     page 1
Debtor Name   Ryan's  Electrical Services, LLC
              _______________________________________________________                             20-00411
                                                                                      Case number_____________________________________




    17. Have you paid any bills you owed before you filed bankruptcy?

    18. Have you allowed any checks to clear the bank that were issued before you filed bankruptcy?



              2. Summary of Cash Activity for All Accounts

    19. Total opening balance of all accounts
                                                                                                                                30,408.40
                                                                                                                             $ __________
        This amount must equal what you reported as the cash on hand at the end of the month in the previous
        month. If this is your first report, report the total cash on hand as of the date of the filing of this case.

    20. Total cash receipts
        Attach a listing of all cash received for the month and label it Exhibit C. Include all
        cash received even if you have not deposited it at the bank, collections on
        receivables, credit card deposits, cash received from other parties, or loans, gifts, or
        payments made by other parties on your behalf. Do not attach bank statements in
        lieu of Exhibit C.
        Report the total from Exhibit C here.                                                            529,694.14
                                                                                                      $ __________

    21. Total cash disbursements
        Attach a listing of all payments you made in the month and label it Exhibit D. List the
        date paid, payee, purpose, and amount. Include all cash payments, debit card
        transactions, checks issued even if they have not cleared the bank, outstanding
        checks issued before the bankruptcy was filed that were allowed to clear this month,
        and payments made by other parties on your behalf. Do not attach bank statements
        in lieu of Exhibit D.
                                                                                                      - $ __________
                                                                                                          334,328.53
        Report the total from Exhibit D here.

    22. Net cash flow
                                                                                                                         +     195,365.61
                                                                                                                             $ __________
        Subtract line 21 from line 20 and report the result here.
        This amount may be different from what you may have calculated as net profit.

    23. Cash on hand at the end of the month
        Add line 22 + line 19. Report the result here.
                                                                                                                               225,774.01
        Report this figure as the cash on hand at the beginning of the month on your next operating report.              =   $ __________

        This amount may not match your bank account balance because you may have outstanding checks that
        have not cleared the bank or deposits in transit.



              3. Unpaid Bills
        Attach a list of all debts (including taxes) which you have incurred since the date you filed bankruptcy but
        have not paid. Label it Exhibit E. Include the date the debt was incurred, who is owed the money, the
        purpose of the debt, and when the debt is due. Report the total from Exhibit E here.

    24. Total payables                                                                                                          60,820.18
                                                                                                                             $ ____________

               (Exhibit E)




Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                          page 2
Debtor Name   Ryan's  Electrical Services, LLC
              _______________________________________________________                                20-00411
                                                                                         Case number_____________________________________




              4. Money Owed to You
        Attach a list of all amounts owed to you by your customers for work you have done or merchandise you
        have sold. Include amounts owed to you both before, and after you filed bankruptcy. Label it Exhibit F.
        Identify who owes you money, how much is owed, and when payment is due. Report the total from
        Exhibit F here.
    25. Total receivables                                                                                                         492,329.35
                                                                                                                               $ ____________

               (Exhibit F)



              5. Employees

    26. What was the number of employees when the case was filed?
                                                                                                                                          29
                                                                                                                                 ____________

    27. What is the number of employees as of the date of this monthly report?
                                                                                                                                          25
                                                                                                                                 ____________




              6. Professional Fees
    28. How much have you paid this month in professional fees related to this bankruptcy case?
                                                                                                                                         0.00
                                                                                                                               $ ____________

    29. How much have you paid in professional fees related to this bankruptcy case since the case was filed?                            0.00
                                                                                                                               $ ____________

    30. How much have you paid this month in other professional fees?                                                                    0.00
                                                                                                                               $ ____________

    31. How much have you paid in total other professional fees since filing the case?                                                600.00
                                                                                                                               $ ____________




              7. Projections

        Compare your actual cash receipts and disbursements to what you projected in the previous month.
        Projected figures in the first month should match those provided at the initial debtor interview, if any.

                                        Column A                     Column B                      Column C
                                        Projected                –   Actual                    =   Difference

                                        Copy lines 35-37 from        Copy lines 20-22 of           Subtract Column B
                                        the previous month’s         this report.                  from Column A.
                                        report.
                                        $ ____________           –   $ ____________
                                                                                               =   $ ____________
    32. Cash receipts
                                                                                               =
    33. Cash disbursements              $ ____________           –   $ ____________                $ ____________

                                                                 –                             =
    34. Net cash flow                   $ ____________               $ ____________                $ ____________


    35. Total projected cash receipts for the next month:                                                                       $ ____________

    36. Total projected cash disbursements for the next month:                                                                - $ ____________
    37. Total projected net cash flow for the next month:
                                                                                                                              = $ ____________



Official Form 425C                     Monthly Operating Report for Small Business Under Chapter 11                             page 3
Debtor Name   Ryan's  Electrical Services, LLC
              _______________________________________________________                              20-00411
                                                                                       Case number_____________________________________




              8. Additional Information
    If available, check the box to the left and attach copies of the following documents.

         38. Bank statements for each open account (redact all but the last 4 digits of account numbers).

         39. Bank reconciliation reports for each account.

         40. Financial reports such as an income statement (profit & loss) and/or balance sheet.

         41. Budget, projection, or forecast reports.

         42. Project, job costing, or work-in-progress reports.




Official Form 425C                      Monthly Operating Report for Small Business Under Chapter 11                          page 4
10:18 AM                                         Ryan's Electrical Services, LLC
06/10/20                                       Deposit Listing by Bank Account
Accrual Basis                                               May 2020

                Type            Date     Num        Name                      Memo                 Split    Amount

   US Bank Checking
      Deposit               05/01/2020                              Deposit          Undeposited Funds         23,175.16
      Deposit               05/01/2020                              Deposit          Undeposited Funds         36,695.66
      Deposit               05/01/2020                              Deposit          Undeposited Funds          1,318.30
      Deposit               05/04/2020                              Deposit          Bank Service Charges           0.95
      Deposit               05/05/2020                              Deposit          -SPLIT-                    5,464.55
      Deposit               05/05/2020                              Deposit          -SPLIT-                    3,906.51
      Deposit               05/05/2020                              Deposit          -SPLIT-                    8,831.00
      Deposit               05/05/2020                              Deposit          Undeposited Funds          5,040.00
      Deposit               05/05/2020                              Deposit          Undeposited Funds            347.58
      Deposit               05/08/2020                              Deposit          Undeposited Funds             40.00
      Deposit               05/08/2020                              Deposit          -SPLIT-                    9,398.12
      Deposit               05/15/2020                              Deposit          -SPLIT-                    4,329.80
      Deposit               05/18/2020                              Deposit          Undeposited Funds         18,422.93
      Deposit               05/18/2020                              Deposit          Undeposited Funds         25,885.07
      Deposit               05/19/2020                              Deposit          -SPLIT-                    9,730.18
      Deposit               05/21/2020                              Deposit          -SPLIT-                   20,728.30
      Deposit               05/26/2020                              Deposit          -SPLIT-                   12,088.05
      Deposit               05/29/2020                              Deposit          -SPLIT-                    5,496.34

   Total US Bank Checking                                                                                     190,898.50

TOTAL                                                                                                         190,898.50




                                                                                                                 Page 1
10:19 AM                                           Ryan's Electrical Services, LLC
06/10/20                                         Deposit Listing by Bank Account
Accrual Basis                                                 May 2020

                Type                Date   Num        Name                      Memo                Split   Amount

   Needham Joint Check Account
     Deposit              05/28/2020                                  Deposit          Undeposited Funds       90,166.63

   Total Needham Joint Check Account                                                                           90,166.63

   Echo Joint Check Account
      Deposit             05/29/2020                                  Deposit          Undeposited Funds       22,542.73

   Total Echo Joint Check Account                                                                              22,542.73

   3E Joint Check Account
      Deposit             05/01/2020                                  Deposit          Undeposited Funds        5,284.28

   Total 3E Joint Check Account                                                                                 5,284.28

TOTAL                                                                                                         117,993.64




                                                                                                                 Page 1
10:19 AM                                      Ryan's Electrical Services, LLC
06/10/20                                    Deposit Listing by Bank Account
Accrual Basis                                            May 2020

                Type         Date     Num        Name                      Memo                           Split    Amount

   US Bank - PPP
      Deposit            05/19/2020                              Account Opening Balance   Owner's Distributions     220,802.00

   Total US Bank - PPP                                                                                               220,802.00

TOTAL                                                                                                                220,802.00




                                                                                                                        Page 1
        Type              Num   Date        Name                  Item                  Account                Paid Amount       Original Amount

        Liability Check          5/7/2020   QuickBooks Payroll Service                  US Bank Checking                                -19,228.73

                                                                                        Payroll Expenses                -43.75              43.75
                                            QuickBooks Payroll Service                  *Direct Deposit Liabilities -19,184.98          19,184.98
TOTAL                                                                                                               -19,228.73          19,228.73

        Check                    5/7/2020                                               US Bank Checking                                     -0.26

                                                                                        Bank Service Charges            -0.26                0.26
TOTAL                                                                                                                   -0.26                0.26

        Liability Check         5/14/2020   QuickBooks Payroll Service                  US Bank Checking                                -17,310.54

                                                                                        Payroll Expenses                -43.75              43.75
                                            QuickBooks Payroll Service                  *Direct Deposit Liabilities -17,266.79          17,266.79
TOTAL                                                                                                               -17,310.54          17,310.54

        Liability Check         5/27/2020   QuickBooks Payroll Service                  US Bank - PPP                                         -0.7

                                                                                        Payroll Expenses                  -0.7                 0.7
TOTAL                                                                                                                     -0.7                 0.7

        Liability Check         5/27/2020   QuickBooks Payroll Service                  US Bank - PPP                                        -0.75

                                                                                        Payroll Expenses                -0.75                0.75
TOTAL                                                                                                                   -0.75                0.75

        Liability Check         5/28/2020   QuickBooks Payroll Service                  US Bank - PPP                                   -21,102.37

                                                                                        Payroll Expenses                 -45.5               45.5
                                            QuickBooks Payroll Service                  *Direct Deposit Liabilities -21,056.87          21,056.87
TOTAL                                                                                                               -21,102.37          21,102.37

        Check             ACH    5/1/2020   Verizon Wireless                            US Bank Checking                                 -2,242.31

                                                                                        Telephone Expense           -2,242.31            2,242.31
TOTAL                                                                                                               -2,242.31            2,242.31

        Check             ACH    5/1/2020   Echo Group, Inc.                            US Bank Checking                                  -357.97

                                            Innovative ConstructionMaterials:9995-Other
                                                                    Solutions:Duff Plaza PetSmart
                                                                                         Purchases
                                                                                          Job Materials
                                                                                                  - AmesPurchased     -357.97              357.97
TOTAL                                                                                                                 -357.97              357.97
        Check   ACH    5/1/2020   SuperBreakers                               US Bank Checking                      -539.25

                                                         Materials:9995-Other Purchases
                                                                              Job Materials Purchased     -539.25   539.25
TOTAL                                                                                                     -539.25   539.25

        Check   ACH    5/4/2020   Kum & Go                                    US Bank Checking                        -32.7

                                                                              Auto and Truck Expenses       -32.7     32.7
TOTAL                                                                                                       -32.7     32.7

        Check   ACH    5/4/2020   American National Insurance Company         US Bank Checking                      -592.01

                                                                              Officer Life Insurance      -592.01   592.01
TOTAL                                                                                                     -592.01   592.01

        Check   ACH    5/4/2020   Echo Group, Inc.                            US Bank Checking                      -153.59

                                  Innovative ConstructionMaterials:9995-Other
                                                          Solutions:Duff Plaza PetSmart
                                                                               Purchases
                                                                                Job Materials
                                                                                        - AmesPurchased   -153.59   153.59
TOTAL                                                                                                     -153.59   153.59

        Check   ACH    5/4/2020   Rapids Reproductions Inc                    US Bank Checking                      -202.96

                                                                              Blueprints                  -202.96   202.96
TOTAL                                                                                                     -202.96   202.96

        Check   ACH    5/5/2020   Van Meter Inc.                              US Bank Checking                      -197.23

                                  Bergstrom ConstructionMaterials:9995-Other
                                                         Inc.:Lincoln HS Sm Gym
                                                                             Purchases
                                                                              Job&Materials
                                                                                  ClassroomsPurchased
                                                                                              Reno        -197.23   197.23
TOTAL                                                                                                     -197.23   197.23

        Check   ACH    5/6/2020   Xerox Financial Services                    US Bank Checking                      -191.85

                                                                              Office Expense              -191.85   191.85
TOTAL                                                                                                     -191.85   191.85

        Check   ACH   5/11/2020   Transfirst Discount                         US Bank Checking                       -94.41

                                                                              Bank Service Charges         -94.41    94.41
TOTAL                                                                                                      -94.41    94.41

        Check   ACH   5/12/2020   Action Reprographics                        US Bank Checking                       -48.69

                                                                              Blueprints                   -48.69    48.69
TOTAL                                                                                                                   -48.69      48.69

        Check             ACH   5/12/2020   City of Altoona                             US Bank Checking                              -45

                                                                                        Business Licenses and Permits     -45          45
TOTAL                                                                                                                     -45          45

        Check             ACH   5/12/2020   Echo Group, Inc.                            US Bank Checking                             -66.9

                                            Innovative ConstructionMaterials:9995-Other
                                                                    Solutions:Duff Plaza -Purchases
                                                                                          Job
                                                                                           Homegoods
                                                                                              MaterialsAmes
                                                                                                        Purchased        -66.9       66.9
TOTAL                                                                                                                    -66.9       66.9

        Check             ACH   5/14/2020   Bid Clerk                                   US Bank Checking                          -105.82

                                                                                        Dues & Subscriptions         -105.82       105.82
TOTAL                                                                                                                -105.82       105.82

        Check             ACH   5/18/2020   Service Fusion                              US Bank Checking                             -199

                                                                                        Dues & Subscriptions             -199         199
TOTAL                                                                                                                    -199         199

        Paycheck          ACH   5/20/2020   Etten, Ryan J                               US Bank Checking                         -2,068.94

                                                                                        Salaries & Wages            -2,884.62    2,884.62
                                                                                        Health Insurance (Co Pd)      -239.34      239.34
                                                                                        Health Insurance Payable       239.34     -239.34
                                                                                        Salaries & Wages                -2.58        2.58
                                                                                        Life Insurance Payable           2.58       -2.58
                                                                                        Payroll Liabilities              422         -422
                                                                                        Payroll Taxes                 -178.85      178.85
                                                                                        Payroll Liabilities            178.85     -178.85
                                                                                        Payroll Liabilities            178.85     -178.85
                                                                                        Payroll Taxes                  -41.83       41.83
                                                                                        Payroll Liabilities             41.83      -41.83
                                                                                        Payroll Liabilities             41.83      -41.83
                                                                                        Payroll Liabilities              173         -173
TOTAL                                                                                                               -2,068.94    2,068.94

        Liability Check   ACH   5/20/2020   Internal Revenue Service Center             US Bank - PPP                            -5,924.06

                                                                                        Payroll Liabilities         -2,357.00    2,357.00
                                                                                        Payroll Liabilities           -338.05      338.05
                                                                                        Payroll Liabilities           -338.05      338.05
                                                                              Payroll Liabilities   -1,445.48   1,445.48
                                                                              Payroll Liabilities   -1,445.48   1,445.48
TOTAL                                                                                               -5,924.06   5,924.06

        Liability Check   ACH   5/20/2020   Internal Revenue Service Center   US Bank - PPP                     -6,427.80

                                                                              Payroll Liabilities   -2,587.00   2,587.00
                                                                              Payroll Liabilities     -363.98     363.98
                                                                              Payroll Liabilities     -363.98     363.98
                                                                              Payroll Liabilities   -1,556.42   1,556.42
                                                                              Payroll Liabilities   -1,556.42   1,556.42
TOTAL                                                                                               -6,427.80   6,427.80

        Liability Check   ACH   5/20/2020   Internal Revenue Service Center   US Bank - PPP                     -6,456.72

                                                                              Payroll Liabilities   -2,543.00   2,543.00
                                                                              Payroll Liabilities     -370.92     370.92
                                                                              Payroll Liabilities     -370.92     370.92
                                                                              Payroll Liabilities   -1,585.94   1,585.94
                                                                              Payroll Liabilities   -1,585.94   1,585.94
TOTAL                                                                                               -6,456.72   6,456.72

        Liability Check   ACH   5/20/2020   Internal Revenue Service Center   US Bank - PPP                     -5,700.70

                                                                              Payroll Liabilities   -2,168.00   2,168.00
                                                                              Payroll Liabilities     -334.78     334.78
                                                                              Payroll Liabilities     -334.78     334.78
                                                                              Payroll Liabilities   -1,431.57   1,431.57
                                                                              Payroll Liabilities   -1,431.57   1,431.57
TOTAL                                                                                               -5,700.70   5,700.70

        Liability Check   ACH   5/20/2020   Internal Revenue Service Center   US Bank - PPP                     -1,234.67

                                                                              Payroll Liabilities   -1,234.67   1,234.67
TOTAL                                                                                               -1,234.67   1,234.67

        Liability Check   ACH   5/20/2020   Iowa Department of Revenue        US Bank - PPP                     -8,406.22

                                                                              Interest Expense        -407.07     407.07
                                                                              Payroll Liabilities   -7,999.15   7,999.15
TOTAL                                                                                               -8,406.22   8,406.22

        Check             ACH   5/20/2020   Mediacom                          US Bank Checking                      -140
                                                                                        Computer and Internet Expenses-140             140
TOTAL                                                                                                                 -140             140

        Check             ACH   5/20/2020   Home Depot Credit Card                      US Bank Checking                          -5,019.92

                                                                                        Home Depot Credit Card - 8693
                                                                                                                  -5,019.92       5,019.92
TOTAL                                                                                                             -5,019.92       5,019.92

        Liability Check   ACH   5/21/2020   QuickBooks Payroll Service                  US Bank Checking                         -20,627.87

                                                                                        Payroll Expenses                 -45.5        45.5
                                            QuickBooks Payroll Service                  *Direct Deposit Liabilities -20,582.37   20,582.37
TOTAL                                                                                                               -20,627.87   20,627.87

        Check             ACH   5/21/2020   Echo Group, Inc.                            US Bank Checking                          -1,197.57

                                            Innovative ConstructionMaterials:9995-Other
                                                                    Solutions:Duff Plaza PetSmart
                                                                                         Purchases
                                                                                          Job Materials
                                                                                                  - AmesPurchased   -1,197.57     1,197.57
TOTAL                                                                                                               -1,197.57     1,197.57

        Check             ACH   5/21/2020   Echo Group, Inc.                            US Bank Checking                           -980.94

                                            Two Rivers Group, Inc.:Urbandale
                                                                   Materials:9995-Other
                                                                              High SchoolPurchases
                                                                                         Job
                                                                                          GymMaterials
                                                                                               Reno Purchased         -980.94       980.94
TOTAL                                                                                                                 -980.94       980.94

        Check             ACH   5/21/2020   Echo Group, Inc.                            US Bank Checking                             -50.53

                                                                  Materials:S9995- Service
                                                                                        Service
                                                                                           Materials
                                                                                                Materials Purchased    -50.53        50.53
TOTAL                                                                                                                  -50.53        50.53

        Check             ACH   5/21/2020   Amazon.com                                  US Bank Checking                             -508.5

                                            Innovative ConstructionMaterials:9995-Other
                                                                    Solutions:Duff Plaza PetSmart
                                                                                         Purchases
                                                                                          Job Materials
                                                                                                  - AmesPurchased      -508.5        508.5
TOTAL                                                                                                                  -508.5        508.5

        Check             ACH   5/21/2020   City of Ankeny                              US Bank Checking                             -62.16

                                                                                        Utilities                      -62.16        62.16
TOTAL                                                                                                                  -62.16        62.16

        Liability Check   ACH   5/21/2020   Principal Financial Group                   US Bank Checking                          -1,128.36

                                                                                        Dental Insurance Payable      -398.11       398.11
                                                                                        Life Insurance Payable        -190.23       190.23
                                                                                        Long Term Disability          -306.73       306.73
                                                                                        Short Term Disability         -167.55      167.55
                                                                                        Vision Insurance               -65.74       65.74
TOTAL                                                                                                               -1,128.36    1,128.36

        Liability Check   ACH   5/21/2020   Principal Financial Group                   US Bank Checking                         -1,128.36

                                                                                        Dental Insurance Payable      -398.11      398.11
                                                                                        Life Insurance Payable        -190.23      190.23
                                                                                        Long Term Disability          -306.73      306.73
                                                                                        Short Term Disability         -167.55      167.55
                                                                                        Vision Insurance               -65.74       65.74
TOTAL                                                                                                               -1,128.36    1,128.36

        Check             ACH   5/21/2020   Mediacom                                    US Bank Checking                          -274.82

                                                                                        Computer and Internet Expenses
                                                                                                                   -274.82         274.82
TOTAL                                                                                                              -274.82         274.82

        Check             ACH   5/22/2020   Woodside Business Park                      US Bank Checking                         -4,989.77

                                                                                        Rent Expense                -4,989.77    4,989.77
TOTAL                                                                                                               -4,989.77    4,989.77

        Liability Check   ACH   5/26/2020   Wellmark Blue Cross Blue Shield of IA       US Bank Checking                         -8,204.50

                                                                                        Health Insurance Payable    -2,514.37    2,514.37
                                                                                        Health Insurance Payable    -1,499.96    1,499.96
                                                                                        Health Insurance Payable    -4,190.17    4,190.17
TOTAL                                                                                                               -8,204.50    8,204.50

        Check             ACH   5/26/2020   City of Des Moines                          US Bank Checking                             -134

                                                                                        Business Licenses and Permits    -134         134
TOTAL                                                                                                                    -134         134

        Check             ACH   5/26/2020   Electrical Engineering & Equipment Co.      US Bank Checking                          -239.09

                                            Innovative ConstructionMaterials:9995-Other
                                                                    Solutions:Duff Plaza PetSmart
                                                                                         Purchases
                                                                                          Job Materials
                                                                                                  - AmesPurchased    -239.09       239.09
TOTAL                                                                                                                -239.09       239.09

        Check             ACH   5/26/2020   Amazon.com                                  US Bank Checking                           -83.45

                                            Innovative ConstructionMaterials:9995-Other
                                                                    Solutions:Duff Plaza PetSmart
                                                                                         Purchases
                                                                                          Job Materials
                                                                                                   - Ames
                                                                                                        Purchased       -78.71      78.71
                                                                   Other:9995-Other Purchases
                                                                                          Other Job Related Costs        -4.74       4.74
TOTAL                                                                                                             -83.45       83.45

        Check               ACH   5/27/2020   Century Link                                US Bank Checking                  -1,130.39

                                                                                          Telephone Expense     -1,130.39   1,130.39
TOTAL                                                                                                           -1,130.39   1,130.39

        Check               ACH   5/27/2020   Century Link                                US Bank Checking                  -1,018.58

                                                                                          Telephone Expense     -1,018.58   1,018.58
TOTAL                                                                                                           -1,018.58   1,018.58

        Sales Tax Payment   ACH   5/27/2020   Iowa Department of Revenue                  US Bank Checking                   -604.98

                                              Iowa Department of Revenue
                                                                   Local Option Tax (SalesSales
                                                                                           Tax) Tax Payable       -61.87       61.87
                                              Iowa Department of Revenue
                                                                   Iowa (Sales Tax)       Sales Tax Payable       -485.1       485.1
                                              Iowa Department of Revenue                  Sales Tax Payable       -58.01       58.01
TOTAL                                                                                                            -604.98      604.98

        Liability Check     ACH   5/27/2020   Iowa Department of Revenue                  US Bank Checking                  -5,500.14

                                                                                          Penalties               -527.14     527.14
                                                                                          Payroll Liabilities   -4,973.00   4,973.00
TOTAL                                                                                                           -5,500.14   5,500.14

        Liability Check     ACH   5/27/2020   Internal Revenue Service Center             US Bank Checking                  -6,996.82

                                                                                          Payroll Liabilities   -2,780.00   2,780.00
                                                                                          Payroll Liabilities     -399.65     399.65
                                                                                          Payroll Liabilities     -399.65     399.65
                                                                                          Payroll Liabilities   -1,708.76   1,708.76
                                                                                          Payroll Liabilities   -1,708.76   1,708.76
TOTAL                                                                                                           -6,996.82   6,996.82

        Check               ACH   5/27/2020   Mid American Energy                         US Bank Checking                    -36.38

                                                                                          Utilities               -36.38       36.38
TOTAL                                                                                                             -36.38       36.38

        Check               ACH   5/27/2020   Mid American Energy                         US Bank Checking                    -49.56

                                                                                          Utilities               -49.56       49.56
TOTAL                                                                                                             -49.56       49.56
        Check             ACH   5/27/2020   Mid American Energy                     US Bank Checking                           -153.61

                                                                                    Utilities                      -153.61      153.61
TOTAL                                                                                                              -153.61      153.61

        Check             ACH   5/27/2020   Mid American Energy                     US Bank Checking                           -195.52

                                                                                    Utilities                      -195.52      195.52
TOTAL                                                                                                              -195.52      195.52

        Check             ACH   5/27/2020   Mid American Energy                     US Bank Checking                           -269.21

                                                                                    Utilities                      -269.21      269.21
TOTAL                                                                                                              -269.21      269.21

        Check             ACH   5/27/2020   Mid American Energy                     US Bank Checking                           -305.12

                                                                                    Utilities                      -305.12      305.12
TOTAL                                                                                                              -305.12      305.12

        Check             ACH   5/27/2020   GM Financial                            US Bank Checking                          -2,242.84

                                                                                    GM Financial - 1210 Silverado
                                                                                                                -2,232.84     2,232.84
                                                                                    Bank Service Charges              -10           10
TOTAL                                                                                                           -2,242.84     2,242.84

        Check             ACH   5/27/2020   GM Financial                            US Bank Checking                          -1,298.02

                                                                                    GM Financial - 0899           -1,288.02   1,288.02
                                                                                    Bank Service Charges                -10         10
TOTAL                                                                                                             -1,298.02   1,298.02

        Check             ACH   5/28/2020   City of Ames                            US Bank Checking                           -152.55

                                                                                    Business Licenses and Permits-152.55        152.55
TOTAL                                                                                                            -152.55        152.55

        Liability Check   ACH   5/29/2020   QuickBooks Payroll Service              US Bank - PPP                              -109.46

                                                                                    Payroll Expenses                 -1.75        1.75
                                            QuickBooks Payroll Service              *Direct Deposit Liabilities    -107.71      107.71
TOTAL                                                                                                              -109.46      109.46

        Liability Check   ACH   5/29/2020   John Hancock Retirement Plan Services   US Bank Checking                           -665.61
                                                                                    401(k) Payable                  -510.5    510.5
                                                                                    401(k) Payable                 -155.11   155.11
TOTAL                                                                                                              -665.61   665.61

        Liability Check   ACH   5/29/2020   John Hancock Retirement Plan Services   US Bank Checking                         -556.12

                                                                                    401(k) Payable                 -401.15   401.15
                                                                                    401(k) Payable                 -154.97   154.97
TOTAL                                                                                                              -556.12   556.12

        Liability Check   ACH   5/29/2020   John Hancock Retirement Plan Services   US Bank Checking                         -617.67

                                                                                    401(k) Payable                 -462.66   462.66
                                                                                    401(k) Payable                 -155.01   155.01
TOTAL                                                                                                              -617.67   617.67

        Liability Check   ACH   5/29/2020   John Hancock Retirement Plan Services   US Bank Checking                         -625.94

                                                                                    401(k) Payable                 -470.83   470.83
                                                                                    401(k) Payable                 -155.11   155.11
TOTAL                                                                                                              -625.94   625.94

        Liability Check   ACH   5/29/2020   John Hancock Retirement Plan Services   US Bank Checking                         -649.12

                                                                                    401(k) Payable                 -494.01   494.01
                                                                                    401(k) Payable                 -155.11   155.11
TOTAL                                                                                                              -649.12   649.12

        Liability Check   ACH   5/29/2020   John Hancock Retirement Plan Services   US Bank Checking                         -729.22

                                                                                    401(k) Payable                 -574.11   574.11
                                                                                    401(k) Payable                 -155.11   155.11
TOTAL                                                                                                              -729.22   729.22

        Check             ACH   5/29/2020   Blade Runners                           US Bank Checking                         -329.56

                                                                                    Repairs and Maintenance        -329.56   329.56
TOTAL                                                                                                              -329.56   329.56

        Check             ACH   5/29/2020   Standard Insurance                      US Bank Checking                         -799.37

                                                                                    Officer Disability Insurance   -799.37   799.37
TOTAL                                                                                                              -799.37   799.37
        Check   Debit    5/5/2020   Nassau National                             US Bank Checking                       -379.99

                                    Innovative ConstructionMaterials:9995-Other
                                                            Solutions:Duff Plaza PetSmart
                                                                                 Purchases
                                                                                  Job Materials
                                                                                          - AmesPurchased   -379.99    379.99
TOTAL                                                                                                       -379.99    379.99

        Check   Debit   5/13/2020   Echo Group, Inc.                            US Bank Checking                       -301.88

                                    Days Inn & Suites:WO#2809
                                                         Materials:S9995-
                                                              - Look @ AirService
                                                                           Compressor
                                                                               Service
                                                                                  Materials
                                                                                       Materials
                                                                                       for Sprin Purchased -301.88     301.88
TOTAL                                                                                                      -301.88     301.88

        Check   Debit   5/18/2020   Echo Group, Inc.                            US Bank Checking                       -283.19

                                    Innovative ConstructionMaterials:9995-Other
                                                            Solutions:Duff Plaza PetSmart
                                                                                 Purchases
                                                                                  Job Materials
                                                                                          - AmesPurchased   -283.19    283.19
TOTAL                                                                                                       -283.19    283.19

        Check   Debit   5/26/2020   Amazon.com                                  US Bank Checking                        -48.74

                                                                                Office Expense               -48.74     48.74
TOTAL                                                                                                        -48.74     48.74

        Check   Debit   5/26/2020   Echo Group, Inc.                            US Bank Checking                       -278.31

                                    Two Rivers Group, Inc.:Urbandale
                                                           Materials:9995-Other
                                                                      High SchoolPurchases
                                                                                 Job
                                                                                  GymMaterials
                                                                                       Reno Purchased       -278.31    278.31
TOTAL                                                                                                       -278.31    278.31

        Check   Debit   5/26/2020   Echo Group, Inc.                            US Bank Checking                        -522.5

                                    Innovative ConstructionMaterials:9995-Other
                                                            Solutions:Duff Plaza PetSmart
                                                                                 Purchases
                                                                                  Job Materials
                                                                                          - AmesPurchased    -522.5     522.5
TOTAL                                                                                                        -522.5     522.5

        Check   Debit   5/27/2020   Amazon.com                                  US Bank Checking                         -38.6

                                                                                Office Expense                 -38.6     38.6
TOTAL                                                                                                          -38.6     38.6

        Check   Debit   5/28/2020   The City of West Des Moines                 US Bank Checking                        -142.6

                                                                                Business Licenses and Permits -142.6    142.6
TOTAL                                                                                                         -142.6    142.6

        Check   Debit   5/29/2020   LOF-Xpress Oil Change                       US Bank Checking                         -55.1

                                                                                Auto and Truck Expenses        -55.1     55.1
TOTAL                                                                                                                            -55.1        55.1

        Check             Debit          5/29/2020   LOF-Xpress Oil Change                       US Bank Checking                            -55.62

                                                                                                 Auto and Truck Expenses       -55.62        55.62
TOTAL                                                                                                                          -55.62        55.62

        Bill Pmt -Check   JC ICS         5/29/2020   Echo Group, Inc.                            Echo Joint Check Account                -22,542.73

        Bill              S8438505.001   3/20/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -870.56      870.56
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -60.94       60.94
        Bill              S8438542.001   3/20/2020   Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -11.61       11.61
                                                     Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -0.82        0.82
        Bill              S8441228.001   3/24/2020   Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -155.47      155.47
                                                     Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -10.92       10.92
        Bill              S8441228.003   3/25/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -272.79      272.79
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -19.1        19.1
        Bill              S8441228.002   3/25/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased   -1,998.29    1,998.29
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -139.88      139.88
        Bill              S8442426.001   3/25/2020   Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -969.6       969.6
                                                     Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -58.19       58.19
        Bill              S8404056.001   2/21/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -726.52      726.52
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -43.6        43.6
        Bill              S8403464.001   2/21/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -819.92      819.92
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -49.2        49.2
        Bill              S8407531.001   2/25/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased   -4,353.11    4,353.11
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -304.74      304.74
        Bill              S8407531.002   2/26/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -45.88       45.88
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -3.21        3.21
        Bill              S8408464.001   2/26/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -68.49       68.49
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -4.11        4.11
        Bill              S8409778.001   2/26/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -690.73      690.73
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -41.44       41.44
        Bill              S8409778.002   2/26/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -204.93      204.93
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -12.3        12.3
        Bill              S8412668.001   2/28/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -506.78      506.78
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -30.41       30.41
        Bill              S8416962.001    3/3/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -491.53      491.53
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -29.48       29.48
        Bill              S8418801.001    3/4/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -479.82      479.82
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -28.8        28.8
        Bill              S8420978.001    3/6/2020   Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased     -346.42      346.42
                                                     Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -20.79       20.79
        Bill              S8420972.001    3/6/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased   -3,280.89    3,280.89
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -196.85      196.85
        Bill              S8418801.002   3/10/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -188.43      188.43
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -11.31       11.31
        Bill              S8426629.002   3/12/2020   Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -79.72       79.72
                                                     Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased        -5.58        5.58
        Bill              S8426629.001   3/12/2020   Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased    -3,916.08    3,916.08
                                                     Innovative ConstructionMaterials:2000-Wire
                                                                             Solutions:Duff Plaza&-Job
                                                                                                    Homegoods
                                                                                                    Cable
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -274.12      274.12
        Bill              S8428751.001   3/12/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased        -37.6        37.6
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased        -2.25        2.25
        Bill              S8430650.001   3/13/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -33.01       33.01
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased        -1.98        1.98
        Bill              S8428751.002   3/13/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -45.22       45.22
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased        -2.71        2.71
        Bill              S8435249.001   3/18/2020   Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased      -562.83      562.83
                                                     Innovative ConstructionMaterials:1000-Branch
                                                                             Solutions:Duff Plaza -Job
                                                                                                    Homegoods
                                                                                                    Raceway
                                                                                                       MaterialsAmes
                                                                                                                 Purchased       -33.77       33.77
TOTAL                                                                                                                        -22,542.73   22,542.73

        Check                     1      5/21/2020   US Bank                                     US Bank - PPP                            -20,627.87

                                                                                                 US Bank Checking            -20,627.87   20,627.87
TOTAL                                                                                                                        -20,627.87   20,627.87

        Bill Pmt -Check   JC 3E           5/1/2020   Electrical Engineering & Equipment Co.      US Bank Checking                          -3,285.56

        Bill              6660185-00      1/3/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg        -152.23      152.23
        Bill              6664741-00      1/3/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg         -30.37       62.46
        Bill              6667439-00      1/7/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg        -346.72      346.72
        Bill              6668954-00      1/8/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg         -47.47       47.47
        Bill              6669568-00      1/8/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg        -342.35      342.35
        Bill              6671424-00      1/9/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg        -405.96      405.96
        Bill              6672418-00     1/10/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg        -547.76      547.76
        Bill              6668322-00     1/10/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg         -26.33       26.33
        Bill              6673942-00     1/13/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg        -640.09      640.09
        Bill              6682769-00     1/16/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg        -263.92      263.92
        Bill              6678596-00     1/17/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg        -301.07      301.07
        Bill              6679381-00     1/20/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg         -32.57       32.57
        Bill              6681606-00     1/21/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg         -48.13       48.13
        Bill              6676874-00     1/21/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                      CommunityJob
                                                                                                 Raceway
                                                                                                 CSDMaterials
                                                                                                     Transportation
                                                                                                              Purchased
                                                                                                                    Bldg        -100.59      100.59
TOTAL                                                                                                                         -3,285.56    3,317.65

        Bill Pmt -Check   JC 3E           5/7/2020   Electrical Engineering & Equipment Co.      3E Joint Check Account                    -5,284.28

        Bill              6716326-00      3/3/2020   Apex Construction Solutions,
                                                                           Materials:4000-Trim
                                                                                  Inc.:Camp DodgeJob
                                                                                                  M-05
                                                                                                     Materials
                                                                                                       Alterations
                                                                                                               Purchased         -14.28       14.28
        Bill              6618023-00     3/16/2020   Apex Construction Solutions,
                                                                           Other:3500-Fixtures
                                                                                  Inc.:Camp DodgeOther
                                                                                                  M-05Job
                                                                                                       Alterations
                                                                                                          Related Costs       -4,448.00    4,448.00
        Bill              6618023-01     3/19/2020   Apex Construction Solutions,
                                                                           Other:3500-Fixtures
                                                                                  Inc.:Camp DodgeOther
                                                                                                  M-05Job
                                                                                                       Alterations
                                                                                                          Related Costs            -496        496
        Bill              6618023-02     3/24/2020   Apex Construction Solutions,
                                                                           Other:3500-Fixtures
                                                                                  Inc.:Camp DodgeOther
                                                                                                  M-05Job
                                                                                                       Alterations
                                                                                                          Related Costs            -326        326
TOTAL                                                                                                                         -5,284.28    5,284.28

        Bill Pmt -Check   JC 3E           5/7/2020   Electrical Engineering & Equipment Co.      3E Joint Check Account                   -20,696.43

        Bill              6727781-00     3/11/2020   Azcon, Inc. Construction:Camp
                                                                            Materials:1000-Branch
                                                                                   Dodge B-16 & B-17
                                                                                                  Job
                                                                                                    Raceway
                                                                                                       Materials Purchased    -4,479.59    4,479.59
        Bill              6734114-00     3/18/2020   Azcon, Inc. Construction:Camp
                                                                            Materials:1000-Branch
                                                                                   Dodge B-16 & B-17
                                                                                                  Job
                                                                                                    Raceway
                                                                                                       Materials Purchased       -64.37       64.37
        Bill              6731091-01     3/24/2020   Azcon, Inc. Construction:Camp
                                                                            Materials:3000-Switchgear
                                                                                   Dodge B-16 & B-17
                                                                                                  Job Materials Purchased     -3,249.00    3,249.00
        Bill              6691215-00     3/31/2020   Azcon, Inc. Construction:Camp
                                                                            Materials:3000-Switchgear
                                                                                   Dodge B-16 & B-17
                                                                                                  Job Materials Purchased       -473.54      473.54
        Bill              6731762-00      4/3/2020   Azcon, Inc. Construction:Camp
                                                                            Materials:1000-Branch
                                                                                   Dodge B-16 & B-17
                                                                                                  Job
                                                                                                    Raceway
                                                                                                       Materials Purchased       -37.81       37.81
        Bill              6729584-00      4/3/2020   Azcon, Inc. Construction:Camp
                                                                            Materials:9995-Other
                                                                                   Dodge B-16 & Purchases
                                                                                                  B-17
                                                                                                  Job Materials Purchased        -37.81       37.81
        Bill              6731091-00      4/9/2020   Azcon, Inc. Construction:Camp
                                                                            Materials:3000-Switchgear
                                                                                   Dodge B-16 & B-17
                                                                                                  Job Materials Purchased     -9,582.00    9,582.00
        Bill              6731091-02      4/9/2020   Azcon, Inc. Construction:Camp
                                                                            Materials:3000-Switchgear
                                                                                   Dodge B-16 & B-17
                                                                                                  Job Materials Purchased     -1,576.00    1,576.00
        Bill              6737125-00     4/24/2020   Azcon, Inc. Construction:Camp
                                                                            Materials:3505-Interior
                                                                                   Dodge B-16 & B-17
                                                                                                  Job
                                                                                                    Fixtures
                                                                                                       Materials Purchased    -1,163.80    1,163.80
                                                                            Other:9995-Other Purchases
                                                                                                  Other Job Related Costs        -32.51       32.51
TOTAL                                                                                                                        -20,696.43   20,696.43

        Check                     1001    5/1/2020   Eugene Pint                                 US Bank Checking                          -1,100.00

                                                                                                 Rent Expense                 -1,100.00    1,100.00
TOTAL                                                                                                                         -1,100.00    1,100.00

        Check                     1002   5/15/2020   Community State Bank                        US Bank Checking                          -5,560.29

                                                                                                 CSB Line of Credit - 8547    -5,560.29    5,560.29
TOTAL                                                                                                                         -5,560.29    5,560.29

        Check                     1003   5/10/2020   A & N Properties                            US Bank Checking                          -2,600.00

                                                                                                 Rent Expense                 -2,600.00    2,600.00
TOTAL                                                                                                                         -2,600.00    2,600.00

        Check                     1004   5/19/2020   A & N Properties                            US Bank Checking                              -200

                                                                                                 Rent Expense                     -200          200
TOTAL                                                                                                                             -200          200

        Check                     1007   5/29/2020   Pestco Exterminating Inc.                   US Bank Checking                              -214

                                                                                                 Repairs and Maintenance          -214          214
TOTAL                                                                                                                             -214          214
        Bill Pmt -Check   JC 15449       5/18/2020   Echo Group, Inc.                           US Bank Checking                        -18,422.93

        Bill              S8447636.001    4/1/2020   Two Rivers Group, Inc.:Urbandale
                                                                            Materials:2000-Wire
                                                                                       High School
                                                                                                &Job
                                                                                                   Cable
                                                                                                   GymMaterials
                                                                                                        Reno Purchased -18,422.93       18,422.93
TOTAL                                                                                                                  -18,422.93       18,422.93

        Bill Pmt -Check   JC 99398        5/1/2020   Hill Pheonix                               US Bank Checking                        -23,174.92

        Bill              Paid by ICS     5/1/2020   Innovative ConstructionMaterials:3000-Switchgear
                                                                             Solutions:Duff Plaza PetSmart
                                                                                                   Job Materials
                                                                                                           - AmesPurchased -23,174.92   23,174.92
TOTAL                                                                                                                      -23,174.92   23,174.92

        Bill Pmt -Check   JC 99399        5/1/2020   Villa Lighting Supply                      US Bank Checking                        -36,695.66

        Bill              Paid by ICS     5/1/2020   Innovative ConstructionMaterials:3505-Interior
                                                                             Solutions:Duff Plaza PetSmart
                                                                                                   Job
                                                                                                    Fixtures
                                                                                                       Materials
                                                                                                            - Ames
                                                                                                                 Purchased -36,695.66   36,695.66
TOTAL                                                                                                                      -36,695.66   36,695.66

        Bill Pmt -Check   JC 124436       5/5/2020   Electrical Engineering & Equipment Co.     US Bank Checking                          -347.58

        Bill              6686620-00     1/28/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:1000-Branch
                                                                                        CommunityJob
                                                                                                  Raceway
                                                                                                  CSDMaterials
                                                                                                      Transportation
                                                                                                               Purchased
                                                                                                                     Bldg     -43.75        43.75
        Bill              6705708-00     2/17/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:4000-Trim
                                                                                        CommunityJob
                                                                                                  CSDMaterials
                                                                                                      Transportation
                                                                                                               Purchased
                                                                                                                     Bldg     -53.76        53.76
        Bill              6706193-00     2/19/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:4000-Trim
                                                                                        CommunityJob
                                                                                                  CSDMaterials
                                                                                                      Transportation
                                                                                                               Purchased
                                                                                                                     Bldg     -29.03        29.03
        Bill              6716584-00      3/2/2020   Apex Construction Solutions,
                                                                           Materials:4000-Trim
                                                                                  Inc.:Camp DodgeJob
                                                                                                  M-05
                                                                                                     Materials
                                                                                                       Alterations
                                                                                                               Purchased     -221.04       221.04
TOTAL                                                                                                                        -347.58       347.58

        Bill Pmt -Check   JC 124437       5/5/2020   SCI Communications, Inc                    US Bank Checking                         -5,040.00

        Bill                   6026      3/27/2020   Woodruff Const - Ft Dodge:United
                                                                           Materials:5500-Communications
                                                                                      CommunityJob
                                                                                                CSDMaterials
                                                                                                    Transportation
                                                                                                             Purchased
                                                                                                                   Bldg -5,040.00        5,040.00
TOTAL                                                                                                                   -5,040.00        5,040.00

TOTAL                                                                                                                                   337636.56
12:10 PM                                                   Ryan's Electrical Services, LLC
06/10/20
                                                   Unpaid Bills Detail (Due but not Paid)
                                                                   As of May 31, 2020
                                                    Type           Date                    Num   Due Date     Aging   Open Balance

   A-TEC Recycling
                                            Bill                 03/21/2020   200319-51596       04/20/2020      41           25.74
   Total A-TEC Recycling                                                                                                      25.74
   Duke Aerial Equipment, Inc.
                                            Bill                 03/30/2020   621181             04/14/2020      47          555.00
                                            Bill                 04/06/2020   622675             04/21/2020      40          340.00
                                            Bill                 04/06/2020   622681             04/21/2020      40          340.00
   Total Duke Aerial Equipment, Inc.                                                                                       1,235.00
   Echo Group, Inc.
                                            Bill                 03/26/2020   S8444970.001       04/25/2020      36          104.30
                                            Bill                 03/24/2020   S8355077.018       04/25/2020      36          478.00
                                            Bill                 03/24/2020   S8355080.008       04/25/2020      36          112.35
                                            Bill                 03/17/2020   S8428761.002       04/25/2020      36          715.25
                                            Bill                 03/25/2020   S8355080.010       04/25/2020      36          575.99
                                            Bill                 03/24/2020   S8440947.001       04/25/2020      36           72.93
                                            Bill                 03/23/2020   S8439935.001       04/25/2020      36           19.03
                                            Bill                 03/25/2020   S8440947.002       04/25/2020      36            3.44
                                            Bill                 04/08/2020   S8460268           05/25/2020       6           70.09
                                            Bill                 03/27/2020   S8414941.002       05/25/2020       6          126.00
                                            Bill                 03/30/2020   S8414941.004       05/25/2020       6          688.00
                                            Bill                 03/31/2020   S8447640.001       05/25/2020       6        3,052.84
                                            Bill                 04/01/2020   S8414941.006       05/25/2020       6          836.00
                                            Bill                 03/31/2020   S8450640.001       05/25/2020       6          132.72
                                            Bill                 04/02/2020   S8355080.012       05/25/2020       6          101.84
                                            Bill                 04/02/2020   S8453647.001       05/25/2020       6          440.60
                                            Bill                 04/15/2020   S846665.002        05/25/2020       6            1.72
                                            Bill                 04/14/2020   S8465591.001       05/25/2020       6          157.62
                                            Bill                 04/17/2020   S8471023.002       05/25/2020       6          145.56
   Total Echo Group, Inc.                                                                                                  7,834.28
   Electrical Engineering & Equipment Co.
                                            Bill                 03/31/2020   6671086-02         04/30/2020      31        1,815.00
                                            Bill                 04/01/2020   6618023-03         05/01/2020      30          138.00
                                            Bill                 04/09/2020   6743557-00         05/09/2020      22           50.00



                                                                                                                                      Page 1 of 3
12:10 PM                                                         Ryan's Electrical Services, LLC
06/10/20
                                                         Unpaid Bills Detail (Due but not Paid)
                                                                         As of May 31, 2020
                                                          Type           Date                    Num   Due Date     Aging   Open Balance

                                                  Bill                 04/23/2020   6671086-03         05/23/2020       8        3,362.00
                                                  Bill                 04/27/2020   6766335-00         05/27/2020       4          166.21
                                                  Bill                 04/27/2020   6765822-00         05/27/2020       4          674.03
                                                  Bill                 04/29/2020   6769351-00         05/29/2020       2            9.83
                                                  Bill                 04/29/2020   6765822-01         05/29/2020       2          123.64
                                                  Bill                 04/30/2020   6770022-00         05/30/2020       1           64.46
                                                  Bill                 05/01/2020   6770060-00         05/31/2020                   65.62
                                                  Bill                 05/01/2020   6768492-00         05/31/2020                  135.00
                                                  Bill                 05/04/2020   6772614-00         06/03/2020                   74.93
                                                  Bill                 05/04/2020   6772199-00         06/03/2020                  998.28
                                                  Bill                 05/04/2020   6765822-02         06/03/2020                    3.09
                                                  Bill                 05/05/2020   6765822-04         06/04/2020                  194.28
                                                  Bill                 05/05/2020   6765822-03         06/04/2020                  128.50
                                                  Bill                 05/06/2020   6774812-00         06/05/2020                   50.96
                                                  Bill                 05/08/2020   6775577-00         06/07/2020                   16.38
                                                  Bill                 05/11/2020   677028-00          06/10/2020                  350.00
   Total Electrical Engineering & Equipment Co.                                                                                  8,420.21
   Joiner Construction Co, Inc.
                                                  Bill                 04/15/2020   9272               04/25/2020      36        4,750.00
   Total Joiner Construction Co, Inc.                                                                                            4,750.00
   Mid American Energy
                                                  Bill                 05/12/2020   399844816          05/22/2020       9       16,790.40
   Total Mid American Energy                                                                                                    16,790.40
   Moser Property Maintenance
                                                  Bill                 04/13/2020   811                05/13/2020      18        1,200.00
   Total Moser Property Maintenance                                                                                              1,200.00
   Needham Electric Supply, LLC.
                                                  Bill                 04/08/2020   S5316449.022       05/08/2020      23       11,160.00
   Total Needham Electric Supply, LLC.                                                                                          11,160.00
   Precision Underground Utilities, LLC
                                                  Bill                 05/15/2020   2820               05/25/2020       6        5,465.00
   Total Precision Underground Utilities, LLC                                                                                    5,465.00
   SCI Communications, Inc



                                                                                                                                            Page 2 of 3
12:10 PM                                          Ryan's Electrical Services, LLC
06/10/20
                                          Unpaid Bills Detail (Due but not Paid)
                                                          As of May 31, 2020
                                           Type           Date                 Num         Due Date     Aging   Open Balance

                                   Bill                 05/18/2020   SCIPAYAPP1HOMEGOODS   05/18/2020      13        3,301.52
   Total SCI Communications, Inc                                                                                     3,301.52
   Sunbelt Rentals
                                   Bill                 04/15/2020   100419843-0002        05/15/2020      16          638.03
   Total Sunbelt Rentals                                                                                               638.03
TOTAL                                                                                                               60,820.18




                                                                                                                                Page 3 of 3
12:06 PM                                              Ryan's Electrical Services, LLC
06/10/20                                                      A/R Aging Summary
                                                                    As of May 31, 2020

                                                 Current                 1 - 30             31 - 60            61 - 90            > 90              TOTAL

  Accountant's Temp Customer                                 0.00                    0.00               0.00               0.00             0.00                0.00
  ACI Mechanical, Inc.
    ISU Power Plant EF3 & EF5                         0.00                    0.00               0.00              0.00            300.01             300.01

  Total ACI Mechanical, Inc.                                 0.00                    0.00               0.00               0.00          300.01             300.01

  Action Services Group
    WO#2747-WO#231506-Dollar General-power            0.00                    0.00              0.00             140.00              0.00             140.00
    WO#2752-WO#231431-Dollar General-Wloo-Tes         0.00                    0.00              0.00             192.49              0.00             192.49
    WO#2770-WO#231892-Dollar General-Wloo-tsh         0.00                    0.00            129.33               0.00              0.00             129.33
    WO#2771-WO231998-Check into Cash-Wloo-tsh         0.00                    0.00            138.25               0.00              0.00             138.25
    WO#2788-WO#232631-Dollar General-Evansdal         0.00                    0.00             78.11               0.00              0.00              78.11
    WO#2819-233558-DG Owelwein-Drive time           139.10                    0.00              0.00               0.00              0.00             139.10

  Total Action Services Group                              139.10                    0.00             345.69             332.49             0.00            817.28

  Alissa Lotman
     WO#1933 - Hang dining room fixture               0.00                    0.00               0.00              0.00             75.00              75.00

  Total Alissa Lotman                                        0.00                    0.00               0.00               0.00           75.00              75.00

  Allowance Customer                                         0.00                    0.00               0.00               0.00      -10,000.00         -10,000.00
  American Home Shield
     WO#2063-Dispatch#475635342-Jason G-switch        0.00                    0.00               0.00              0.00            356.10             356.10

  Total American Home Shield                                 0.00                    0.00               0.00               0.00          356.10             356.10

  APEX Construction Company, Inc.                            0.00                    0.00               0.00               0.00          -10.77             -10.77

  Apex Construction Solutions, Inc.
    Camp Dodge M-05 Alterations                  49,094.43               23,132.50           5,697.72              0.00              0.00           77,924.65
    McDonald's Pella Interior Remodel             3,143.53               14,402.52          45,324.50              0.00              0.00           62,870.55

  Total Apex Construction Solutions, Inc.             52,237.96              37,535.02           51,022.22                 0.00             0.00       140,795.20

  Atkinson's & Associates Builders                           0.00                    0.00               0.00               0.00             -0.01               -0.01

  Azcon, Inc. Construction
    Camp Dodge B-16 & B-17                        5,997.35               25,637.65               0.00              0.00              0.00           31,635.00

  Total Azcon, Inc. Construction                       5,997.35              25,637.65                  0.00               0.00             0.00        31,635.00

  Ball Team, LLC.                                            0.00                    0.00               0.00               0.00          -10.00             -10.00

  Barbara Wilder
    WO#2495-Repair garage feed, install lts           0.00                    0.00               0.00              0.00            105.63             105.63

  Total Barbara Wilder                                       0.00                    0.00               0.00               0.00          105.63             105.63

  Beautiful Mess Boutique
    WO#2728-Repairing ceiling light                   0.00                    0.00               0.00             94.55              0.00              94.55

  Total Beautiful Mess Boutique                              0.00                    0.00               0.00              94.55             0.00             94.55

  Brian Ritter
     WO#2158-Kimball Ave-Conduit & data outlet        0.00                    0.00               0.00              0.00            229.37             229.37
     Brian Ritter - Other                             0.00                    0.00               0.00              0.00             -0.50              -0.50

  Total Brian Ritter                                         0.00                    0.00               0.00               0.00          228.87             228.87

                                                                                                                                                            Page 1
12:06 PM                                                      Ryan's Electrical Services, LLC
06/10/20                                                              A/R Aging Summary
                                                                            As of May 31, 2020

                                                         Current                 1 - 30             31 - 60            61 - 90            > 90              TOTAL

  Brocon Services LLC                                                0.00                    0.00               0.00        -1,868.00                0.00        -1,868.00

  Caliber Concrete, LLC
    Fox Creek Park Phase II                                   0.00                    0.00               0.00              0.00           4,602.50           4,602.50

  Total Caliber Concrete, LLC                                        0.00                    0.00               0.00               0.00          4,602.50        4,602.50

  CBRE FacilitySource IFM
    WO#2749-WEB-1663919-JCPenny-Ames-tshot em                 0.00                    0.00            385.00               0.00              0.00             385.00
    WO#2795-WEB-1689804-GNC Army Post Road                  189.00                    0.00              0.00               0.00              0.00             189.00

  Total CBRE FacilitySource IFM                                    189.00                    0.00             385.00               0.00              0.00           574.00

  Chain Store Maintenance, Inc.                                      0.00                    0.00               0.00               0.00            -80.74            -80.74

  Cinch Home Services (Former XC Home Serv)
     WO#2071-SCCLATIV3B-Misc. Electric Issues                 0.00                   0.00                0.00              0.00             100.00             100.00
     WO#2091-SCCLATKT6S-1-Tripping breakers                   0.00                   0.00                0.00              0.00              75.00              75.00
     WO#2094-SCCLATM5V9-1-Arc fault brkrs                     0.00                   0.00                0.00              0.00             225.00             225.00
     WO#2188-SCCM1WQZJY-Repair outlets                        0.00                   0.00                0.00              0.00           1,029.42           1,029.42
     WO#2382-SCCM4YX5HK-Rachel Carlson                        0.00                   0.00                0.00              0.00             150.00             150.00
     WO#2816-SCCN51E01B05-1-Mike Mally                        0.00                   4.50                0.00              0.00               0.00               4.50
     WO#2827-SCCN51E496C4-Josh Luecht                         0.00                -100.00                0.00              0.00               0.00            -100.00
     Cinch Home Services (Former XC Home Serv) - Other        0.00                   0.00                0.00              0.00              -0.06              -0.06

  Total Cinch Home Services (Former XC Home Serv)                    0.00                 -95.50                0.00               0.00          1,579.36        1,483.86

  Comcast Business                                                   0.00                    0.00               0.00               0.00           -364.10           -364.10

  Concrete Connection, LLC.
    Northview Park Restroom Improvements                  9,853.40                    0.00               0.00              0.00              0.00            9,853.40

  Total Concrete Connection, LLC.                              9,853.40                      0.00               0.00               0.00              0.00        9,853.40

  Corey Gregerson
    WO#2789-Check sparking at electric panel                  0.00                    0.00               0.00            137.80              0.00             137.80

  Total Corey Gregerson                                              0.00                    0.00               0.00             137.80              0.00           137.80

  Covenant Construction Services                                     0.00                    0.00               0.00               0.00            -49.99            -49.99

  CrossCom National
    WO#2233-S9071067-Walmart Wloo-Fix Network                 0.00                    0.00              0.00               0.00             150.00             150.00
    WO#2655-P9506741-Kohl's Clive ex antenna                  0.00                    0.00              0.00               0.00             366.18             366.18
    WO#2718-WO#P9638188-Ross Store-WDM-CU5300                 0.00                    0.00              0.00             238.87               0.00             238.87
    WO#2721-WO#S9661380-Casey's General Store                 0.00                    0.00              0.00             148.50               0.00             148.50
    WO#2785-WO#P9747436-Advance Auto Parts-                   0.00                    0.00            418.45               0.00               0.00             418.45
    CrossCom National - Other                                 0.00                    0.00              0.00               0.00            -658.00            -658.00

  Total CrossCom National                                            0.00                    0.00             418.45             387.37           -141.82           664.00

  Dallas County Human Services
    WO#2760-Replace lights-warranty parts but                 0.00                    0.00               0.00            159.00              0.00             159.00

  Total Dallas County Human Services                                 0.00                    0.00               0.00             159.00              0.00           159.00

  Days Inn & Suites
    WO#2809 - Look @ Air Compressor for Sprin                 0.00                 713.50                0.00              0.00              0.00             713.50


                                                                                                                                                                    Page 2
12:06 PM                                               Ryan's Electrical Services, LLC
06/10/20                                                       A/R Aging Summary
                                                                     As of May 31, 2020

                                                  Current                 1 - 30              31 - 60            61 - 90             > 90               TOTAL

  Total Days Inn & Suites                                     0.00                  713.50                0.00               0.00               0.00            713.50

  Development Services Corp. (R&R Realty)
    WO#2710-Regency 5 - Add one outlet for TV          0.00                    0.00                0.00            187.08                0.00             187.08

  Total Development Services Corp. (R&R Realty)               0.00                    0.00                0.00             187.08               0.00            187.08

  Divisions Maintenance Group
     WO#2614-PO#1523445-Walgreens-drive thru           0.00                    0.00                0.00              0.00             108.75              108.75
     WO#2745-PO#1734609-Ross-Merle Hay-15              0.00                    0.00                0.00            187.05               0.00              187.05
     WO#2806-566009258-1835767-Walgreens              85.39                    0.00                0.00              0.00               0.00               85.39

  Total Divisions Maintenance Group                         85.39                     0.00                0.00             187.05            108.75             381.19

  Doris Robinson
    WO#1945 - Wire kitchen lighting                    0.00                    0.00                0.00              0.00            1,184.71            1,184.71

  Total Doris Robinson                                        0.00                    0.00                0.00               0.00           1,184.71         1,184.71

  Duluth Trading Co.
    WO#2786-Turn off auto lights per closure           0.00                   79.50                0.00              0.00                0.00              79.50

  Total Duluth Trading Co.                                    0.00                   79.50                0.00               0.00               0.00             79.50

  Eaton                                                       0.00                    0.00                0.00               0.00            600.00             600.00
  Emerson Electric Co.
     Emerson On Call Service - Ongoing                 0.00               1,000.00            1,000.00               0.00                0.00            2,000.00
     WO#2724-Lighting updates and upgrades             0.00                   0.00                0.00               0.00            2,487.75            2,487.75
     WO#2765-4whips for the GDC                        0.00                   0.00            2,086.50               0.00                0.00            2,086.50
     WO#2798 - April '20 Monthly Maintenance           0.00                 971.00                0.00               0.00                0.00              971.00

  Total Emerson Electric Co.                                  0.00                 1,971.00         3,086.50                 0.00           2,487.75         7,545.25

  ESI Electric, Inc.
    Calvin Manor                                       0.00                    0.00                0.00          3,276.00            1,344.00            4,620.00

  Total ESI Electric, Inc.                                    0.00                    0.00                0.00         3,276.00             1,344.00         4,620.00

  Estes Construction                                          0.00                    0.00                0.00               0.00               -0.80               -0.80

  Everything Homes of Iowa                                    0.00                    0.00                0.00               0.00               -0.70               -0.70

  EVO-INC
    Walmart LED Retrofit - Iowa City                   0.00                    0.00                0.00              0.00            4,200.00            4,200.00
    Walmart LED Retrofit - Keokuk                      0.00                    0.00                0.00              0.00            7,800.00            7,800.00
    Walmart LED Retrofit - Mt Pleasant                 0.00                    0.00                0.00              0.00           23,222.00           23,222.00
    Walmart LED Retrofit - Muscatine                   0.00                    0.00                0.00              0.00            7,200.00            7,200.00

  Total EVO-INC                                               0.00                    0.00                0.00               0.00       42,422.00           42,422.00

  Ezzi Signs
    WO#2660-WO#127524716-Best Buy-Center of            0.00                    0.00                0.00              0.00             203.40              203.40

  Total Ezzi Signs                                            0.00                    0.00                0.00               0.00            203.40             203.40

  Ferrandino & Son, Inc.                                      0.00                    0.00                0.00               0.00             -39.12            -39.12

  G&H Trucking                                                0.00                    0.00                0.00               0.00            220.00             220.00
  Gholam Mirafzal                                             0.00                    0.00                0.00               0.00            125.00             125.00

                                                                                                                                                                Page 3
12:06 PM                                             Ryan's Electrical Services, LLC
06/10/20                                                     A/R Aging Summary
                                                                   As of May 31, 2020

                                                Current                 1 - 30              31 - 60            61 - 90             > 90               TOTAL

  Ginger Shirley
     WO#2399 - Check non-working light               0.00                    0.00                0.00              0.00               -0.16               -0.16

  Total Ginger Shirley                                      0.00                    0.00                0.00               0.00               -0.16               -0.16

  Global Facility Management
     WO#2719-WO#00350724-Fossil Accessory            0.00                   0.00                 0.00            300.00                0.00             300.00
     WO#2782-WO#00383788-Dollar Tree-WDM             0.00                 375.00                 0.00              0.00                0.00             375.00
     WO#2807-00391153-Dollar Tree West Dsm           0.00                 150.00                 0.00              0.00                0.00             150.00
     WO#2814-00394366-Dollar Tree Urbandale        294.00                   0.00                 0.00              0.00                0.00             294.00
     WO#2820-00395266-DT Ames-Pylon Sign           150.00                   0.00                 0.00              0.00                0.00             150.00

  Total Global Facility Management                        444.00                  525.00                0.00             300.00               0.00         1,269.00

  GTG Construction, LLC.
    DMPS Hoyt Middle School                          0.00                1,021.25                0.00              0.00                0.00            1,021.25

  Total GTG Construction, LLC.                              0.00                 1,021.25               0.00               0.00               0.00         1,021.25

  Harold Pike Construction Co.
    Boone County Landfill Maint. Bldg.               0.00                    0.00                0.00              0.00              70.00               70.00
    ISU Vet Med - RR & Locker Room                   0.00                    0.00                0.00              0.00             647.79              647.79

  Total Harold Pike Construction Co.                        0.00                    0.00                0.00               0.00           717.79              717.79

  Innovative Construction Solutions
     Duff Plaza - Homegoods Ames                36,180.00               19,197.00           29,580.64              0.00                0.00           84,957.64
     Duff Plaza PetSmart - Ames                 46,638.00               25,494.18                0.00              0.00                0.00           72,132.18

  Total Innovative Construction Solutions            82,818.00              44,691.18            29,580.64                 0.00               0.00       157,089.82

  Jensen Builders
     Adair IDOT PEMB Addition                        0.00                    0.00                0.00              0.00           12,824.26           12,824.26
     Camp Dodge S-21 T-BAT                           0.00                    0.00                0.00              0.00                0.26                0.26
     Jensen Builders - Other                         0.00                    0.00                0.00              0.00               -0.01               -0.01

  Total Jensen Builders                                     0.00                    0.00                0.00               0.00       12,824.51           12,824.51

  Jerry's Furniture                                         0.00                    0.00                0.00               0.00           -256.40             -256.40

  John French
    WO#2199 - Power to half of home                  0.00                    0.00                0.00              0.00              68.90               68.90

  Total John French                                         0.00                    0.00                0.00               0.00            68.90               68.90

  John Rhode
    WO#1870 - Fix GFI Near Kitchen Sink              0.00                    0.00                0.00              0.00              75.00               75.00

  Total John Rhode                                          0.00                    0.00                0.00               0.00            75.00               75.00

  Kathlyn Buban
    WO#2821 - Check hot water tank volt              0.00                 104.50                 0.00              0.00                0.00             104.50

  Total Kathlyn Buban                                       0.00                  104.50                0.00               0.00               0.00            104.50

  Koester Construction Company Inc.
    WDM Valley Junction Activity Center Ph 3B        0.00               30,905.98                0.00              0.00                0.00           30,905.98

  Total Koester Construction Company Inc.                   0.00            30,905.98                   0.00               0.00               0.00        30,905.98

                                                                                                                                                              Page 4
12:06 PM                                              Ryan's Electrical Services, LLC
06/10/20                                                      A/R Aging Summary
                                                                    As of May 31, 2020

                                                 Current                 1 - 30             31 - 60            61 - 90           > 90               TOTAL

  Kristine Calhoun
     WO#1876 - Check living room outlets              0.00                    0.00               0.00              0.00           119.57              119.57

  Total Kristine Calhoun                                     0.00                    0.00               0.00              0.00            119.57            119.57

  Lansink Construction, Inc.                                 0.00                    0.00               0.00              0.00          -1,015.55        -1,015.55

  Larson Construction Co. Inc.
     Hartman Reserve Nature Center                    0.00                    0.00               0.00              0.00          1,020.00            1,020.00

  Total Larson Construction Co. Inc.                         0.00                    0.00               0.00              0.00          1,020.00         1,020.00

  Larson Contracting Central, LLC
     Smokin' Oak Pizza                                0.00                    0.00               0.00              0.00           849.79              849.79

  Total Larson Contracting Central, LLC                      0.00                    0.00               0.00              0.00            849.79            849.79

  Laser Facility Management
    WO#2744-WO#107930-01-Motel 6-WDM-Parking          0.00                    0.00          2,225.00               0.00             0.00             2,225.00

  Total Laser Facility Management                            0.00                    0.00         2,225.00                0.00              0.00         2,225.00

  Lisa Silvers
     WO#2414-Wire room & install can lts              0.00                    0.00               0.00              0.00             -4.59               -4.59

  Total Lisa Silvers                                         0.00                    0.00               0.00              0.00              -4.59               -4.59

  Lor Moua
     WO#2565-Repair Front Light and Door Bell         0.00                    0.00               0.00              0.00             -1.87               -1.87

  Total Lor Moua                                             0.00                    0.00               0.00              0.00              -1.87               -1.87

  Loren Weber
     WO#1996 - Find short in conduit                  0.00                    0.00               0.00              0.00            71.72               71.72

  Total Loren Weber                                          0.00                    0.00               0.00              0.00             71.72             71.72

  Mark Knutson
    Hot Tub Removal                                   0.00                    0.00               0.00              0.00            -69.55              -69.55

  Total Mark Knutson                                         0.00                    0.00               0.00              0.00            -69.55            -69.55

  Menards - Ankeny
    WO#2823 - Emergency Call                          0.00                 184.00                0.00              0.00             0.00              184.00

  Total Menards - Ankeny                                     0.00                 184.00                0.00              0.00              0.00            184.00

  Michelle Weverink
     WO#2796 - Install owner-provided bath fan        0.00                    0.00            277.25               0.00             0.00              277.25

  Total Michelle Weverink                                    0.00                    0.00             277.25              0.00              0.00            277.25

  Mike Mohr
     WO#2676-Troubleshoot outlets, he lost pow        0.00                    0.00               0.00              0.00           104.50              104.50
     WO#2723 - T&M @ 5370 Bulldog Ave                 0.00                    0.00               0.00              0.00           184.00              184.00

  Total Mike Mohr                                            0.00                    0.00               0.00              0.00            288.50            288.50

  Monte Evans


                                                                                                                                                            Page 5
12:06 PM                                               Ryan's Electrical Services, LLC
06/10/20                                                       A/R Aging Summary
                                                                     As of May 31, 2020

                                                  Current                 1 - 30              31 - 60            61 - 90            > 90               TOTAL

     WO#1918 - Insurance claim                         0.00                    0.00                0.00              0.00           1,944.61            1,944.61

  Total Monte Evans                                           0.00                    0.00                0.00               0.00          1,944.61         1,944.61

  Neumann Brothers, Inc.
    Waukee CAPS                                        0.00                    0.00                0.00              0.00           1,422.75            1,422.75

  Total Neumann Brothers, Inc.                                0.00                    0.00                0.00               0.00          1,422.75         1,422.75

  PKC Construction                                            0.00                    0.00                0.00               0.00              -1.71               -1.71

  Point Builders, LLC
    River Place SSR2                                   0.00                    0.00                0.00              0.00            330.00              330.00
    SW 9th Retail                                      0.00                    0.00                0.00              0.00            953.25              953.25
    Point Builders, LLC - Other                        0.00                    0.00                0.00              0.00             -3.25               -3.25

  Total Point Builders, LLC                                   0.00                    0.00                0.00               0.00          1,280.00         1,280.00

  Popeye's Chicken
    WO#2142-Replace bad elec cord cap                  0.00                    0.00                0.00              0.00             98.18               98.18

  Total Popeye's Chicken                                      0.00                    0.00                0.00               0.00            98.18              98.18

  Proctor Mechanical Corporation
     DOT Jefferson Maint. Garage Ex Sys                0.00               5,111.00                 0.00              0.00              0.00             5,111.00

  Total Proctor Mechanical Corporation                        0.00                 5,111.00               0.00               0.00              0.00         5,111.00

  R.H. Grabau Construction Inc.
     ISU Food Science RM 2379                          0.00                    0.00                0.00               0.00           -172.69             -172.69
     R.H. Grabau Construction Inc. - Other             0.00                    0.00                0.00          -4,249.42              0.00           -4,249.42

  Total R.H. Grabau Construction Inc.                         0.00                    0.00                0.00        -4,249.42             -172.69         -4,422.11

  Rock Valley Physical Therapy
    WO#2799 - Tshoot parking lot lighting              0.00                    0.00             310.60               0.00              0.00              310.60

  Total Rock Valley Physical Therapy                          0.00                    0.00              310.60               0.00              0.00            310.60

  RSM Maintenance
    WO#2735-WO#117026101-US Cellular-DSM               0.00                    0.00                0.00            144.50              0.00              144.50

  Total RSM Maintenance                                       0.00                    0.00                0.00             144.50              0.00            144.50

  Ruthie Clay                                                 0.00                    0.00                0.00               0.00              -0.45               -0.45

  Seam Group (Former Predictive Services)
    WO#2647-WO#51070-At Home-University                0.00                    0.00                0.00              0.00            275.00              275.00

  Total Seam Group (Former Predictive Services)               0.00                    0.00                0.00               0.00           275.00             275.00

  Sergio Corona
    WO#2533 - Kitchen Remodel - Trim Work              0.00                    0.00                0.00              0.00           1,026.20            1,026.20

  Total Sergio Corona                                         0.00                    0.00                0.00               0.00          1,026.20         1,026.20

  Siemens Industry
     Western Hills Courtyard Infill                    0.00                    0.00                0.00              0.00            300.00              300.00



                                                                                                                                                               Page 6
12:06 PM                                             Ryan's Electrical Services, LLC
06/10/20                                                     A/R Aging Summary
                                                                   As of May 31, 2020

                                                Current                 1 - 30              31 - 60            61 - 90            > 90              TOTAL

  Total Siemens Industry                                    0.00                    0.00                0.00               0.00           300.00            300.00

  Smith Company Serives, LLC
    WO#2761-Abduhl Smith-building strut rack         0.00                    0.00                0.00            159.00              0.00             159.00

  Total Smith Company Serives, LLC                          0.00                    0.00                0.00             159.00              0.00           159.00

  South Central Electric, LLC.
    WO#2429-Elevate@Jordan Creek FA rough-in         0.00                    0.00                0.00              0.00           7,000.00           7,000.00

  Total South Central Electric, LLC.                        0.00                    0.00                0.00               0.00          7,000.00        7,000.00

  Springwise
    WO#2790-00-0246-6519-DG Guthrie Center           0.00                 300.00                 0.00              0.00              0.00             300.00

  Total Springwise                                          0.00                  300.00                0.00               0.00              0.00           300.00

  Sterling Hotel
     WO#1981 - Misc. - emergency fixes               0.00                    0.00                0.00              0.00            181.77             181.77

  Total Sterling Hotel                                      0.00                    0.00                0.00               0.00           181.77            181.77

  Steve Bump
     WO#2825 - Look @ outlets/GFI's @ rental         0.00                 184.00                 0.00              0.00              0.00             184.00

  Total Steve Bump                                          0.00                  184.00                0.00               0.00              0.00           184.00

  StoreCrafters, Inc.
     WO#1813 - PO#42561 - Harbor Freight             0.00                    0.00                0.00              0.00           2,701.17           2,701.17

  Total StoreCrafters, Inc.                                 0.00                    0.00                0.00               0.00          2,701.17        2,701.17

  Summit Commercial Construction
    WO#2766-Add fridge outlet @ 3FOP                 0.00                   0.00              329.52               0.00              0.00              329.52
    WO#2794 - Install floor box @ Century 3          0.00               2,850.00                0.00               0.00              0.00            2,850.00

  Total Summit Commercial Construction                      0.00                 2,850.00             329.52               0.00              0.00        3,179.52

  Tasty King-Burger King
    WO#2704-Court Ave Burger King - Thermal i        0.00                    0.00                0.00              0.00            636.00             636.00
    WO#2726-MLK Burger King- outside light fi        0.00                    0.00                0.00              0.00            184.00             184.00

  Total Tasty King-Burger King                              0.00                    0.00                0.00               0.00           820.00            820.00

  TBB&M, LLC
    Roland Story HS Science Room Reno                0.00                    0.00                0.00              0.00           3,112.00           3,112.00
    Saydel High School - Classroom Reno              0.00                    0.00                0.00              0.00               0.50               0.50

  Total TBB&M, LLC                                          0.00                    0.00                0.00               0.00          3,112.50        3,112.50

  Theresa Livingston
    WO#2734-Troubleshoot power to garage             0.00                    0.00                0.00              0.00             72.73              72.73

  Total Theresa Livingston                                  0.00                    0.00                0.00               0.00            72.73             72.73

  Tina Unich
     WO#2618-Sub-Panel and outlets install           0.00                    0.00                0.00              0.00            533.99             533.99

  Total Tina Unich                                          0.00                    0.00                0.00               0.00           533.99            533.99


                                                                                                                                                            Page 7
12:06 PM                                             Ryan's Electrical Services, LLC
06/10/20                                                     A/R Aging Summary
                                                                   As of May 31, 2020

                                                Current                 1 - 30             31 - 60             61 - 90             > 90             TOTAL

  Trinity Construction Group
     Tower & Sheridan Park Restrooms                 0.00                    0.00               0.00               0.00              50.00             50.00
     Trinity Construction Group - Other              0.00                    0.00               0.00               0.00              -0.01             -0.01

  Total Trinity Construction Group                          0.00                    0.00                0.00               0.00            49.99             49.99

  Two Rivers Group, Inc.
    Urbandale High School Gym Reno              15,585.70                    0.00             25.00               25.00               0.00          15,635.70

  Total Two Rivers Group, Inc.                       15,585.70                      0.00               25.00              25.00              0.00       15,635.70

  Wayne Folken
    WO#2698-Install owner provided motion lig        0.00                    0.00               0.00               0.00               0.00               0.00

  Total Wayne Folken                                        0.00                    0.00                0.00               0.00              0.00               0.00

  Whole Foods WDSM
    WO#1837 - WO#48268487 - Ltg Rpl                  0.00                   0.00                0.00               0.00             318.00            318.00
    WO#2803-56051183-Repair lighting                 0.00                 184.00                0.00               0.00               0.00            184.00

  Total Whole Foods WDSM                                    0.00                 184.00                 0.00               0.00           318.00            502.00

  Woodruff Const - Ames
    Mainstream Living - Baker House                  0.00                    0.00               0.00               0.00             321.50            321.50
    WO#2703-Mainstream living-Replaced Photo         0.00                   79.50               0.00               0.00               0.00             79.50

  Total Woodruff Const - Ames                               0.00                  79.50                 0.00               0.00           321.50            401.00

  Woodruff Const - Ft Dodge
    United Community CSD Transportation Bldg       300.00                    0.00          4,203.35                0.00               0.00           4,503.35

  Total Woodruff Const - Ft Dodge                         300.00                    0.00         4,203.35                  0.00              0.00        4,503.35

TOTAL                                               167,649.90             151,981.58           92,209.22                -727.58      81,216.23        492,329.35




                                                                                                                                                            Page 8
11:32 AM                                          Ryan's Electrical Services, LLC
06/10/20                                                Reconciliation Detail
                                              US Bank Checking, Period Ending 05/31/2020

                     Type              Date         Num              Name               Clr   Amount         Balance
           Beginning Balance                                                                                    15,376.96
                   Cleared Transactions
                      Checks and Payments - 60 items
           Bill Pmt -Check        05/01/2020      JC 99...   Villa Lighting Supply      X       -36,695.66      -36,695.66
           Bill Pmt -Check        05/01/2020      JC 99...   Hill Pheonix               X       -23,174.92      -59,870.58
           Check                  05/01/2020      ACH        Verizon Wireless           X        -2,242.31      -62,112.89
           Check                  05/01/2020      1001       Eugene Pint                X        -1,100.00      -63,212.89
           Check                  05/01/2020      ACH        SuperBreakers              X          -539.25      -63,752.14
           Check                  05/01/2020      ACH        Echo Group, Inc.           X          -357.97      -64,110.11
           Check                  05/04/2020      ACH        American National I...     X          -592.01      -64,702.12
           Check                  05/04/2020      ACH        Rapids Reproductio...      X          -202.96      -64,905.08
           Check                  05/04/2020      ACH        Echo Group, Inc.           X          -153.59      -65,058.67
           Check                  05/04/2020      ACH        Kum & Go                   X           -32.70      -65,091.37
           Bill Pmt -Check        05/05/2020      JC 12...   SCI Communication...       X        -5,040.00      -70,131.37
           Check                  05/05/2020      Debit      Nassau National            X          -379.99      -70,511.36
           Bill Pmt -Check        05/05/2020      JC 12...   Electrical Engineerin...   X          -347.58      -70,858.94
           Check                  05/05/2020      ACH        Van Meter Inc.             X          -197.23      -71,056.17
           Check                  05/06/2020      ACH        Xerox Financial Serv...    X          -191.85      -71,248.02
           Liability Check        05/07/2020                 QuickBooks Payroll ...     X       -19,228.73      -90,476.75
           Check                  05/07/2020                                            X            -0.26      -90,477.01
           Check                  05/10/2020      1003       A & N Properties           X        -2,600.00      -93,077.01
           Check                  05/11/2020      ACH        Transfirst Discount        X           -94.41      -93,171.42
           Check                  05/12/2020      ACH        Echo Group, Inc.           X           -66.90      -93,238.32
           Check                  05/12/2020      ACH        Action Reprographics       X           -48.69      -93,287.01
           Check                  05/12/2020      ACH        City of Altoona            X           -45.00      -93,332.01
           Check                  05/13/2020      Debit      Echo Group, Inc.           X          -301.88      -93,633.89
           Liability Check        05/14/2020                 QuickBooks Payroll ...     X       -17,310.54     -110,944.43
           Check                  05/14/2020      ACH        Bid Clerk                  X          -105.82     -111,050.25
           Check                  05/15/2020      1002       Community State Ba...      X        -5,560.29     -116,610.54
           Bill Pmt -Check        05/18/2020      JC 15...   Echo Group, Inc.           X       -18,422.93     -135,033.47
           Check                  05/18/2020      Debit      Echo Group, Inc.           X          -283.19     -135,316.66
           Check                  05/18/2020      ACH        Service Fusion             X          -199.00     -135,515.66
           Check                  05/20/2020      ACH        Home Depot Credit ...      X        -5,019.92     -140,535.58
           Paycheck               05/20/2020      ACH        Etten, Ryan J              X        -2,068.94     -142,604.52
           Check                  05/20/2020      ACH        Mediacom                   X          -140.00     -142,744.52
           Liability Check        05/21/2020      ACH        QuickBooks Payroll ...     X       -20,627.87     -163,372.39
           Check                  05/21/2020      ACH        Echo Group, Inc.           X        -1,197.57     -164,569.96
           Liability Check        05/21/2020      ACH        Principal Financial G...   X        -1,128.36     -165,698.32
           Liability Check        05/21/2020      ACH        Principal Financial G...   X        -1,128.36     -166,826.68
           Check                  05/21/2020      ACH        Echo Group, Inc.           X          -980.94     -167,807.62
           Check                  05/21/2020      ACH        Amazon.com                 X          -508.50     -168,316.12
           Check                  05/21/2020      ACH        Mediacom                   X          -274.82     -168,590.94
           Check                  05/21/2020      ACH        City of Ankeny             X           -62.16     -168,653.10
           Check                  05/21/2020      ACH        Echo Group, Inc.           X           -50.53     -168,703.63
           Check                  05/22/2020      ACH        Woodside Business ...      X        -4,989.77     -173,693.40
           Liability Check        05/26/2020      ACH        Wellmark Blue Cros...      X        -8,204.50     -181,897.90
           Check                  05/26/2020      Debit      Echo Group, Inc.           X          -522.50     -182,420.40
           Check                  05/26/2020      Debit      Echo Group, Inc.           X          -278.31     -182,698.71
           Check                  05/26/2020      ACH        Electrical Engineerin...   X          -239.09     -182,937.80
           Check                  05/26/2020      ACH        City of Des Moines         X          -134.00     -183,071.80
           Check                  05/26/2020      ACH        Amazon.com                 X           -83.45     -183,155.25
           Check                  05/26/2020      Debit      Amazon.com                 X           -48.74     -183,203.99
           Liability Check        05/27/2020      ACH        Internal Revenue Se...     X        -6,996.82     -190,200.81
           Check                  05/27/2020      ACH        GM Financial               X        -2,242.84     -192,443.65
           Check                  05/27/2020      ACH        GM Financial               X        -1,298.02     -193,741.67
           Check                  05/27/2020      ACH        Century Link               X        -1,130.39     -194,872.06
           Check                  05/27/2020      ACH        Century Link               X        -1,018.58     -195,890.64
           Check                  05/27/2020      ACH        Mid American Energy        X          -269.21     -196,159.85
           Check                  05/27/2020      Debit      Amazon.com                 X           -38.60     -196,198.45
           Check                  05/28/2020      ACH        City of Ames               X          -152.55     -196,351.00
           Check                  05/29/2020      ACH        Standard Insurance         X          -799.37     -197,150.37
           Check                  05/29/2020      Debit      LOF-Xpress Oil Cha...      X           -55.62     -197,205.99
           Check                  05/29/2020      Debit      LOF-Xpress Oil Cha...      X           -55.10     -197,261.09

                      Total Checks and Payments                                                -197,261.09     -197,261.09

                      Deposits and Credits - 45 items
           Deposit                05/01/2020                                            X         1,318.30       1,318.30

                                                                                                                             Page 1
11:32 AM                                        Ryan's Electrical Services, LLC
06/10/20                                              Reconciliation Detail
                                             US Bank Checking, Period Ending 05/31/2020

                  Type                Date           Num           Name             Clr   Amount         Balance
           Deposit               05/01/2020                                         X        23,175.16      24,493.46
           Deposit               05/01/2020                                         X        36,695.66      61,189.12
           Deposit               05/04/2020                                         X             0.95      61,190.07
           Deposit               05/05/2020                                         X           347.58      61,537.65
           Deposit               05/05/2020                                         X         3,906.51      65,444.16
           Deposit               05/05/2020                                         X         5,040.00      70,484.16
           Deposit               05/05/2020                                         X         5,464.55      75,948.71
           Deposit               05/05/2020                                         X         8,831.00      84,779.71
           Deposit               05/08/2020                                         X            40.00      84,819.71
           Deposit               05/08/2020                                         X         9,398.12      94,217.83
           Deposit               05/15/2020                                         X         4,329.80      98,547.63
           Deposit               05/18/2020                                         X        18,422.93     116,970.56
           Deposit               05/18/2020                                         X        25,885.07     142,855.63
           Deposit               05/19/2020                                         X         9,730.18     152,585.81
           Check                 05/21/2020      1         US Bank                  X        20,627.87     173,213.68
           Deposit               05/21/2020                                         X        20,728.30     193,941.98
           Paycheck              05/22/2020      DD3214    Vos, Norman              X             0.00     193,941.98
           Paycheck              05/22/2020      DD3215    Wulkow, Chris D          X             0.00     193,941.98
           Paycheck              05/22/2020      DD3216    Zehner, Craig A          X             0.00     193,941.98
           Paycheck              05/22/2020      DD3200    Harryman, Jeffrey        X             0.00     193,941.98
           Paycheck              05/22/2020      DD3191    Allen, Zachary B         X             0.00     193,941.98
           Paycheck              05/22/2020      DD3193    Clark, Travis B          X             0.00     193,941.98
           Paycheck              05/22/2020      DD3201    Howell, Scott F          X             0.00     193,941.98
           Paycheck              05/22/2020      DD3202    Johnson, Chadrick O      X             0.00     193,941.98
           Paycheck              05/22/2020      DD3203    Johnson, Matthew L       X             0.00     193,941.98
           Paycheck              05/22/2020      DD3207    Mangano, Bill J          X             0.00     193,941.98
           Paycheck              05/22/2020      DD3194    Dotzenrod, Harley N      X             0.00     193,941.98
           Paycheck              05/22/2020      DD3192    Atwood, Alan R           X             0.00     193,941.98
           Paycheck              05/22/2020      DD3210    Satterlee, Scott A       X             0.00     193,941.98
           Paycheck              05/22/2020      DD3198    Finn, Brittany L         X             0.00     193,941.98
           Paycheck              05/22/2020      DD3196    Etten, Carrie M          X             0.00     193,941.98
           Paycheck              05/22/2020      DD3197    Etten, Ryan J            X             0.00     193,941.98
           Paycheck              05/22/2020      DD3212    Snyder, Jerad R          X             0.00     193,941.98
           Paycheck              05/22/2020      DD3213    Synytsya, Oleksandr...   X             0.00     193,941.98
           Paycheck              05/22/2020      DD3211    Schutte, Jeff A          X             0.00     193,941.98
           Paycheck              05/22/2020      DD3209    Sams, Justin A           X             0.00     193,941.98
           Paycheck              05/22/2020      DD3208    Mangano, Bob W           X             0.00     193,941.98
           Paycheck              05/22/2020      DD3206    Malone, Chad M           X             0.00     193,941.98
           Paycheck              05/22/2020      DD3205    Lange, Randy L           X             0.00     193,941.98
           Paycheck              05/22/2020      DD3195    Etten, Brenden J         X             0.00     193,941.98
           Paycheck              05/22/2020      DD3204    Jordan, Don K            X             0.00     193,941.98
           Paycheck              05/22/2020      DD3199    Hammer Jr, Dennis W      X             0.00     193,941.98
           Deposit               05/26/2020                                         X        12,088.05     206,030.03
           Deposit               05/29/2020                                         X         5,496.34     211,526.37

                   Total Deposits and Credits                                               211,526.37     211,526.37

                Total Cleared Transactions                                                   14,265.28      14,265.28

           Cleared Balance                                                                   14,265.28      29,642.24

                   Uncleared Transactions
                      Checks and Payments - 17 items
           Check                  05/19/2020      1004     A & N Properties                    -200.00         -200.00
           Liability Check        05/27/2020      ACH      Iowa Department of ...            -5,500.14       -5,700.14
           Sales Tax Payment      05/27/2020      ACH      Iowa Department of ...              -604.98       -6,305.12
           Check                  05/27/2020      ACH      Mid American Energy                 -305.12       -6,610.24
           Check                  05/27/2020      ACH      Mid American Energy                 -195.52       -6,805.76
           Check                  05/27/2020      ACH      Mid American Energy                 -153.61       -6,959.37
           Check                  05/27/2020      ACH      Mid American Energy                  -49.56       -7,008.93
           Check                  05/27/2020      ACH      Mid American Energy                  -36.38       -7,045.31
           Check                  05/28/2020      Debit    The City of West De...              -142.60       -7,187.91
           Liability Check        05/29/2020      ACH      John Hancock Retir...               -729.22       -7,917.13
           Liability Check        05/29/2020      ACH      John Hancock Retir...               -665.61       -8,582.74
           Liability Check        05/29/2020      ACH      John Hancock Retir...               -649.12       -9,231.86
           Liability Check        05/29/2020      ACH      John Hancock Retir...               -625.94       -9,857.80
           Liability Check        05/29/2020      ACH      John Hancock Retir...               -617.67      -10,475.47
           Liability Check        05/29/2020      ACH      John Hancock Retir...               -556.12      -11,031.59
           Check                  05/29/2020      ACH      Blade Runners                       -329.56      -11,361.15

                                                                                                                         Page 2
11:32 AM                                           Ryan's Electrical Services, LLC
06/10/20                                                Reconciliation Detail
                                               US Bank Checking, Period Ending 05/31/2020

                     Type               Date           Num           Name             Clr   Amount         Balance
           Check                   05/29/2020      1007      Pestco Exterminatin...              -214.00      -11,575.15

                      Total Checks and Payments                                               -11,575.15      -11,575.15

                Total Uncleared Transactions                                                  -11,575.15      -11,575.15

           Register Balance as of 05/31/2020                                                    2,690.13      18,067.09

                  New Transactions
                     Checks and Payments - 28 items
           Check                 06/01/2020      ACH         Echo Group, Inc.                  -1,081.20       -1,081.20
           Check                 06/01/2020      ACH         Dell Financial                      -272.00       -1,353.20
           Check                 06/01/2020      1005        Ankeny Sanitation                   -159.35       -1,512.55
           Check                 06/01/2020      ACH         Echo Group, Inc.                     -71.07       -1,583.62
           Check                 06/01/2020      Debit       Truck Equipment Inc                  -48.10       -1,631.72
           Bill Pmt -Check       06/02/2020      1009        Moser Property Mai...             -1,800.00       -3,431.72
           Check                 06/02/2020      1010        Eugene Pint                       -1,100.00       -4,531.72
           Check                 06/02/2020      ACH         Amazon.com                          -817.92       -5,349.64
           Check                 06/02/2020      ACH         Construction Connect                -651.63       -6,001.27
           Check                 06/02/2020      ACH         Pitney Bowes                        -224.30       -6,225.57
           Check                 06/02/2020      1011        Ansborough Self Sto...               -80.25       -6,305.82
           Check                 06/02/2020      ACH         Casey's General Store                -60.35       -6,366.17
           Check                 06/02/2020      ACH         Amazon.com                           -19.30       -6,385.47
           Check                 06/02/2020      ACH         Amazon.com                           -15.35       -6,400.82
           Check                 06/04/2020      ACH         United Fire Group                 -5,923.00      -12,323.82
           Check                 06/04/2020      Debit       Echo Group, Inc.                     -81.32      -12,405.14
           Check                 06/05/2020      ACH         American National I...              -592.01      -12,997.15
           Check                 06/05/2020                  Mark Knutson:Hot T...                -69.55      -13,066.70
           Check                 06/05/2020      ACH         Casey's General Store                -54.81      -13,121.51
           Check                 06/05/2020      Debit       LOF-Xpress Oil Cha...                -42.38      -13,163.89
           Sales Tax Payment     06/08/2020      ACH         Iowa Department of ...            -1,491.69      -14,655.58
           Check                 06/08/2020      ACH         Pitney Bowes                        -245.19      -14,900.77
           Check                 06/08/2020      Debit       LOF-Xpress Oil Cha...                -55.62      -14,956.39
           Check                 06/09/2020      ACH         Verizon Wireless                  -2,248.31      -17,204.70
           Check                 06/09/2020      ACH         GM Financial                      -1,116.42      -18,321.12
           Check                 06/09/2020      ACH         GM Financial                        -644.01      -18,965.13
           Check                 06/09/2020      ACH         Sam's Club                           -44.48      -19,009.61
           Check                 06/11/2020      ACH         Woodside Business ...             -5,115.56      -24,125.17

                      Total Checks and Payments                                               -24,125.17      -24,125.17

                      Deposits and Credits - 3 items
           Deposit                06/02/2020                                                   43,559.25      43,559.25
           Deposit                06/05/2020                                                      106.23      43,665.48
           Deposit                06/05/2020                                                    5,827.90      49,493.38

                      Total Deposits and Credits                                               49,493.38      49,493.38

                Total New Transactions                                                         25,368.21      25,368.21

           Ending Balance                                                                      28,058.34      43,435.30




                                                                                                                           Page 3
11:31 AM                                       Ryan's Electrical Services, LLC
06/10/20                                            Reconciliation Detail
                                             US Bank - PPP, Period Ending 05/31/2020

                  Type               Date         Num             Name             Clr   Amount          Balance
           Beginning Balance                                                                               220,802.00
                   Cleared Transactions
                      Checks and Payments - 11 items
           Liability Check        05/20/2020      ACH     Iowa Department of ...   X        -8,406.22        -8,406.22
           Liability Check        05/20/2020      ACH     Internal Revenue Se...   X        -6,456.72       -14,862.94
           Liability Check        05/20/2020      ACH     Internal Revenue Se...   X        -6,427.80       -21,290.74
           Liability Check        05/20/2020      ACH     Internal Revenue Se...   X        -5,924.06       -27,214.80
           Liability Check        05/20/2020      ACH     Internal Revenue Se...   X        -5,700.70       -32,915.50
           Liability Check        05/20/2020      ACH     Internal Revenue Se...   X        -1,234.67       -34,150.17
           Check                  05/21/2020      1       US Bank                  X       -20,627.87       -54,778.04
           Liability Check        05/27/2020              QuickBooks Payroll ...   X            -0.75       -54,778.79
           Liability Check        05/27/2020              QuickBooks Payroll ...   X            -0.70       -54,779.49
           Liability Check        05/28/2020              QuickBooks Payroll ...   X       -21,102.37       -75,881.86
           Liability Check        05/29/2020      ACH     QuickBooks Payroll ...   X          -109.46       -75,991.32

                   Total Checks and Payments                                               -75,991.32       -75,991.32

                   Deposits and Credits - 52 items
           Paycheck            05/29/2020        DD3232   Malone, Chad M           X              0.00             0.00
           Paycheck            05/29/2020        DD3231   Lange, Randy L           X              0.00             0.00
           Paycheck            05/29/2020        DD3230   Jordan, Don K            X              0.00             0.00
           Paycheck            05/29/2020        DD3226   Harryman, Jeffrey        X              0.00             0.00
           Paycheck            05/29/2020        DD3219   Clark, Travis B          X              0.00             0.00
           Paycheck            05/29/2020        DD3218   Atwood, Alan R           X              0.00             0.00
           Paycheck            05/29/2020        DD3242   Zehner, Craig A          X              0.00             0.00
           Paycheck            05/29/2020        DD3233   Mangano, Bill J          X              0.00             0.00
           Paycheck            05/29/2020        DD3224   Finn, Brittany L         X              0.00             0.00
           Paycheck            05/29/2020        DD3223   Etten, Ryan J            X              0.00             0.00
           Paycheck            05/29/2020        DD3221   Etten, Brenden J         X              0.00             0.00
           Paycheck            05/29/2020        DD3238   Snyder, Jerad R          X              0.00             0.00
           Paycheck            05/29/2020        DD3236   Satterlee, Scott A       X              0.00             0.00
           Paycheck            05/29/2020        DD3235   Sams, Justin A           X              0.00             0.00
           Paycheck            05/29/2020        DD3234   Mangano, Bob W           X              0.00             0.00
           Paycheck            05/29/2020        DD3229   Johnson, Matthew L       X              0.00             0.00
           Paycheck            05/29/2020        DD3228   Johnson, Chadrick O      X              0.00             0.00
           Paycheck            05/29/2020        DD3227   Howell, Scott F          X              0.00             0.00
           Paycheck            05/29/2020        DD3225   Hammer Jr, Dennis W      X              0.00             0.00
           Paycheck            05/29/2020        DD3220   Dotzenrod, Harley N      X              0.00             0.00
           Paycheck            05/29/2020        DD3217   Allen, Zachary B         X              0.00             0.00
           Paycheck            05/29/2020        DD3222   Etten, Carrie M          X              0.00             0.00
           Paycheck            05/29/2020        DD3241   Wulkow, Chris D          X              0.00             0.00
           Paycheck            05/29/2020        DD3239   Synytsya, Oleksandr...   X              0.00             0.00
           Paycheck            05/29/2020        DD3237   Schutte, Jeff A          X              0.00             0.00
           Paycheck            05/29/2020        DD3240   Vos, Norman              X              0.00             0.00
           Paycheck            06/01/2020        DD3243   Mangano, Bob W           X              0.00             0.00
           Paycheck            06/05/2020        DD3267   Wulkow, Chris D          X              0.00             0.00
           Paycheck            06/05/2020        DD3261   Mangano, Bob W           X              0.00             0.00
           Paycheck            06/05/2020        DD3259   Malone, Chad M           X              0.00             0.00
           Paycheck            06/05/2020        DD3258   Lange, Randy L           X              0.00             0.00
           Paycheck            06/05/2020        DD3255   Johnson, Chadrick O      X              0.00             0.00
           Paycheck            06/05/2020        DD3252   Hammer Jr, Dennis W      X              0.00             0.00
           Paycheck            06/05/2020        DD3253   Harryman, Jeffrey        X              0.00             0.00
           Paycheck            06/05/2020        DD3247   Dotzenrod, Harley N      X              0.00             0.00
           Paycheck            06/05/2020        DD3246   Clark, Travis B          X              0.00             0.00
           Paycheck            06/05/2020        DD3245   Atwood, Alan R           X              0.00             0.00
           Paycheck            06/05/2020        DD3260   Mangano, Bill J          X              0.00             0.00
           Paycheck            06/05/2020        DD3251   Finn, Brittany L         X              0.00             0.00
           Paycheck            06/05/2020        DD3250   Etten, Ryan J            X              0.00             0.00
           Paycheck            06/05/2020        DD3248   Etten, Brenden J         X              0.00             0.00
           Paycheck            06/05/2020        DD3268   Zehner, Craig A          X              0.00             0.00
           Paycheck            06/05/2020        DD3266   Vos, Norman              X              0.00             0.00
           Paycheck            06/05/2020        DD3265   Snyder, Jerad R          X              0.00             0.00
           Paycheck            06/05/2020        DD3263   Satterlee, Scott A       X              0.00             0.00
           Paycheck            06/05/2020        DD3262   Sams, Justin A           X              0.00             0.00
           Paycheck            06/05/2020        DD3257   Jordan, Don K            X              0.00             0.00
           Paycheck            06/05/2020        DD3256   Johnson, Matthew L       X              0.00             0.00
           Paycheck            06/05/2020        DD3254   Howell, Scott F          X              0.00             0.00
           Paycheck            06/05/2020        DD3244   Allen, Zachary B         X              0.00             0.00

                                                                                                                          Page 1
11:31 AM                                         Ryan's Electrical Services, LLC
06/10/20                                             Reconciliation Detail
                                                US Bank - PPP, Period Ending 05/31/2020

                  Type               Date          Num             Name             Clr   Amount          Balance
           Paycheck              06/05/2020       DD3249   Etten, Carrie M          X              0.00             0.00
           Paycheck              06/05/2020       DD3264   Schutte, Jeff A          X              0.00             0.00

                   Total Deposits and Credits                                                      0.00             0.00

                Total Cleared Transactions                                                  -75,991.32       -75,991.32

           Cleared Balance                                                                  -75,991.32      144,810.68

           Register Balance as of 05/31/2020                                                -75,991.32      144,810.68

                   New Transactions
                      Checks and Payments - 4 items
           Liability Check        06/02/2020      ACH      Internal Revenue Se...            -6,548.56        -6,548.56
           Liability Check        06/04/2020               QuickBooks Payroll ...           -20,138.27       -26,686.83
           Check                  06/04/2020      ACH      United Fire Group                -10,011.00       -36,697.83
           Liability Check        06/11/2020               QuickBooks Payroll ...           -18,358.63       -55,056.46

                   Total Checks and Payments                                                -55,056.46       -55,056.46

                Total New Transactions                                                      -55,056.46       -55,056.46

           Ending Balance                                                                  -131,047.78       89,754.22




                                                                                                                           Page 2
